
	

113 HR 2217 RS: Department of Homeland Security Appropriations Act, 2014
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 140
		113th CONGRESS
		1st Session
		H. R. 2217
		[Report No. 113–77]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2013
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		
			June 12, 2013
			Committee discharged; ordered returned to the
			 House
		
		
			June 13, 2013
			Received; read twice and referred to the
			 Committee on
			 Appropriations pursuant to the order of June 12,
			 2013
		
		
			July 18, 2013
			Reported by Ms.
			 Landrieu, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for the Department of
		  Homeland Security for the fiscal year ending September 30, 2014, and for other
		  purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 the Department of Homeland Security for the fiscal year ending September 30,
			 2014, and for other purposes, namely:
		I
			Departmental management and
		  operations
			Departmental
		  operations
			Office of the secretary and executive
		  managementFor necessary
		  expenses of the Office of the Secretary of Homeland Security, as authorized by
		  section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and
		  executive management of the Department of Homeland Security, as authorized by
		  law, $103,246,000 (reduced by
		  $2,838,000): 
		  Provided, That not to exceed
		  $45,000 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  all official costs associated with the use of government aircraft by Department
		  of Homeland Security personnel to support official travel of the Secretary and
		  the Deputy Secretary shall be paid from amounts made available for the
		  Immediate Office of the Secretary and the Immediate Office of the Deputy
		  Secretary: 
		  Provided further, That
		  the Secretary shall submit to the Committees on Appropriations of the Senate
		  and the House of Representatives, with the President’s budget proposal for
		  fiscal year 2015 submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, expenditure plans for
		  the Office of Policy, the Office for Intergovernmental Affairs, the Office for
		  Civil Rights and Civil Liberties, the Citizenship and Immigration Services
		  Ombudsman, and the Privacy Officer.
			Office of the under secretary for
		  managementFor necessary
		  expenses of the Office of the Under Secretary for Management, as authorized by
		  sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341
		  through 345), $171,173,000 (reduced by
		  $10,000,000) (reduced by
		  $5,000,000) (reduced by
		  $7,667,000) (reduced by
		  $15,676,000), of which not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, $4,020,000
		  shall remain available until September 30, 2015, solely for the alteration and
		  improvement of facilities, tenant improvements, and relocation costs to
		  consolidate Department headquarters operations at the Nebraska Avenue Complex;
		  and $7,815,000 shall remain available until
		  September 30, 2015, for the Human Resources Information Technology program: 
		  Provided further, That
		  the Under Secretary for Management shall, pursuant to the requirements
		  contained in House Report 112–331, submit to the Committees on Appropriations
		  of the Senate and the House of Representatives at the time the President's
		  budget proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, a Comprehensive
		  Acquisition Status Report, which shall include the information required under
		  the heading Office of the Under Secretary for Management under
		  title I of division D of the Consolidated Appropriations Act, 2012
		  (Public Law
		  112–74), and quarterly updates to such report not later than 45
		  days after the completion of each quarter.
			Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113),
		  $41,242,000, of which
		  $4,000,000 shall remain available until
		  September 30, 2015, for financial systems modernization efforts: 
		  Provided, That the Secretary of
		  Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives, at the time that the President’s
		  budget proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, the Future Years
		  Homeland Security Program and a comprehensive report compiled in conjunction
		  with the Government Accountability Office that details updated missions, goals,
		  strategies, priorities, along with performance metrics that are measurable,
		  repeatable, and directly linked to requests for funding, as described in the
		  accompanying report.
			Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113), and
		  Department-wide technology investments,
		  $210,735,000; of which
		  $99,397,000 shall be available for salaries and
		  expenses; and of which $111,338,000, to remain
		  available until September 30, 2015, shall be available for development and
		  acquisition of information technology equipment, software, services, and
		  related activities for the Department of Homeland Security: 
		  Provided, That the Department of
		  Homeland Security Chief Information Officer shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, a multi-year
		  investment and management plan, to include each of fiscal years 2014 through
		  2017, for all information technology acquisition projects funded under this
		  heading or funded by multiple components of the Department of Homeland Security
		  through reimbursable agreements, that
		  includes—
				(1)the proposed appropriations included for
			 each project and activity tied to mission requirements, program management
			 capabilities, performance levels, and specific capabilities and services to be
			 delivered;
				(2)the total estimated cost and projected
			 timeline of completion for all multi-year enhancements, modernizations, and new
			 capabilities that are proposed in such budget or underway;
				(3)a detailed accounting of operations and
			 maintenance and contractor services costs; and
				(4)a current acquisition program baseline for
			 each project, that—
					(A)notes and explains any deviations in cost,
			 performance parameters, schedule, or estimated date of completion from the
			 original acquisition program baseline;
					(B)aligns the acquisition programs covered by
			 the baseline to mission requirements by defining existing capabilities,
			 identifying known capability gaps between such existing capabilities and stated
			 mission requirements, and explaining how each increment will address such known
			 capability gaps; and
					(C)defines life-cycle costs for such
			 programs.
					Analysis and operationsFor necessary expenses for intelligence
		  analysis and operations coordination activities, as authorized by title II of
		  the Homeland Security Act of 2002 (6 U.S.C. 121 et
		  seq.), $291,623,000; of which
		  not to exceed $3,825 shall be for official
		  reception and representation expenses; and of which
		  $89,334,000 shall remain available until
		  September 30, 2015.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978 (5 U.S.C. App.), $113,903,000, of which
		  not to exceed $300,000 may be used for certain
		  confidential operational expenses, including the payment of informants, to be
		  expended at the direction of the Inspector
		  General.
			II
			Security, enforcement, and
		  investigations
			U.S. customs and border
		  protection
			Salaries and expensesFor necessary expenses for enforcement of
		  laws relating to border security, immigration, customs, agricultural
		  inspections and regulatory activities related to plant and animal imports, and
		  transportation of unaccompanied minor aliens; purchase and lease of up to 7,500
		  (6,500 for replacement only) police-type vehicles; and contracting with
		  individuals for personal services abroad;
		  $8,275,983,000; of which
		  $3,274,000 shall be derived from the Harbor
		  Maintenance Trust Fund for administrative expenses related to the collection of
		  the Harbor Maintenance Fee pursuant to
		  section
		  9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
		  9505(c)(3)) and notwithstanding section 1511(e)(1) of the
		  Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to
		  exceed $34,425 shall be for official reception
		  and representation expenses; of which such sums as become available in the
		  Customs User Fee Account, except sums subject to section 13031(f)(3) of the
		  Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
		  58c(f)(3)), shall be derived from that account; of which not to
		  exceed $150,000 shall be available for payment
		  for rental space in connection with preclearance operations; and of which not
		  to exceed $1,000,000 shall be for awards of
		  compensation to informants, to be accounted for solely under the certificate of
		  the Secretary of Homeland Security: 
		  Provided, That for fiscal year
		  2014, the overtime limitation prescribed in section 5(c)(1) of the Act of
		  February 13, 1911 (19
		  U.S.C. 267(c)(1)) shall be
		  $35,000; and notwithstanding any other provision
		  of law, none of the funds appropriated by this Act shall be available to
		  compensate any employee of U.S. Customs and Border Protection for overtime,
		  from whatever source, in an amount that exceeds such limitation, except in
		  individual cases determined by the Secretary of Homeland Security, or the
		  designee of the Secretary, to be necessary for national security purposes, to
		  prevent excessive costs, or in cases of immigration emergencies: 
		  Provided further, That
		  the Border Patrol shall maintain an active duty presence of not less than
		  21,370 full-time equivalent agents protecting the borders of the United States
		  in the fiscal year.
			Automation
		  modernizationFor necessary
		  expenses for U.S. Customs and Border Protection for operation and improvement
		  of automated systems, including salaries and expenses,
		  $707,897,000 (reduced by
		  $7,655,000); of which
		  $325,526,000 shall remain available until
		  September 30, 2016; and of which not less than
		  $140,762,000 shall be for the development of the
		  Automated Commercial Environment.
			Border security fencing,
		  infrastructure, and technologyFor expenses for border security fencing,
		  infrastructure, and technology, $351,454,000
		  (increased by $10,000,000), to remain available
		  until September 30, 2016.
			Air and marine operations For necessary expenses for the operations,
		  maintenance, and procurement of marine vessels, aircraft, unmanned aircraft
		  systems, and other related equipment of the air and marine program, including
		  salaries and expenses and operational training and mission-related travel, the
		  operations of which include the following: the interdiction of narcotics and
		  other goods; the provision of support to Federal, State, and local agencies in
		  the enforcement or administration of laws enforced by the Department of
		  Homeland Security; and, at the discretion of the Secretary of Homeland
		  Security, the provision of assistance to Federal, State, and local agencies in
		  other law enforcement and emergency humanitarian efforts;
		  $802,741,000; of which
		  $292,791,000 shall be available for salaries and
		  expenses; and of which $509,950,000 shall remain
		  available until September 30, 2016: 
		  Provided, That no aircraft or other
		  related equipment, with the exception of aircraft that are one of a kind and
		  have been identified as excess to U.S. Customs and Border Protection
		  requirements and aircraft that have been damaged beyond repair, shall be
		  transferred to any other Federal agency, department, or office outside of the
		  Department of Homeland Security during fiscal year 2014 without prior notice to
		  the Committees on Appropriations of the Senate and the House of
		  Representatives: 
		  Provided further, That
		  the Secretary of Homeland Security shall report to the Committees on
		  Appropriations of the Senate and the House of Representatives, not later than
		  90 days after the date of enactment of this Act, on any changes to the 5-year
		  strategic plan for the air and marine program required under this heading in
		  Public Law
		  112–74.
			Construction and facilities
		  managementFor necessary
		  expenses to plan, acquire, construct, renovate, equip, furnish, operate,
		  manage, and maintain buildings, facilities, and related infrastructure
		  necessary for the administration and enforcement of the laws relating to
		  customs, immigration, and border security,
		  $471,278,000, to remain available until
		  September 30, 2018: 
		  Provided, That the Commissioner of
		  U.S. Customs and Border Protection shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget proposal for fiscal year 2015 pursuant to
		  section
		  1105(a) of title 31, United States Code, an inventory of the
		  real property of U.S. Customs and Border Protection and a plan for each
		  activity and project proposed for funding under this heading that includes the
		  full cost by fiscal year of each activity and project proposed and underway in
		  fiscal year 2015.
			 U.S. Immigration and customs
		  enforcement
			Salaries and expensesFor necessary expenses for enforcement of
		  immigration and customs laws, detention and removals, and investigations,
		  including overseas vetted units operations; and purchase and lease of up to
		  3,790 (2,350 for replacement only) police-type vehicles;
		  $5,344,461,000; of which not to exceed
		  $10,000,000 shall be available until expended
		  for conducting special operations under section 3131 of the Customs Enforcement
		  Act of 1986 (19
		  U.S.C. 2081); of which not to exceed
		  $11,475 shall be for official reception and
		  representation expenses; of which not to exceed
		  $2,000,000 shall be for awards of compensation
		  to informants, to be accounted for solely under the certificate of the
		  Secretary of Homeland Security; of which not less than
		  $305,000 shall be for promotion of public
		  awareness of the child pornography tipline and activities to counter child
		  exploitation; of which not less than $5,400,000
		  shall be used to facilitate agreements consistent with section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not
		  to exceed $11,216,000 shall be available to fund
		  or reimburse other Federal agencies for the costs associated with the care,
		  maintenance, and repatriation of smuggled aliens unlawfully present in the
		  United States: 
		  Provided, That none of the funds
		  made available under this heading shall be available to compensate any employee
		  for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes and in cases of immigration emergencies: 
		  Provided further, That
		  of the total amount provided, $15,770,000 shall
		  be for activities to enforce laws against forced child labor, of which not to
		  exceed $6,000,000 shall remain available until
		  expended: 
		  Provided further, That
		  of the total amount available, not less than
		  $1,600,000,000 shall be available to identify
		  aliens convicted of a crime who may be deportable, and to remove them from the
		  United States once they are judged deportable: 
		  Provided further, That
		  the Secretary of Homeland Security shall prioritize the identification and
		  removal of aliens convicted of a crime by the severity of that crime: 
		  Provided further, That
		  funding made available under this heading shall maintain a level of not less
		  than 34,000 detention beds through September 30, 2014: 
		  Provided further, That
		  of the total amount provided, not less than
		  $2,835,581,000 is for detention and removal
		  operations, including transportation of unaccompanied minor aliens: 
		  Provided further, That
		  of the total amount provided, $31,541,000 shall
		  remain available until September 30, 2015, for the Visa Security Program: 
		  Provided further, That
		  not less than $10,000,000 shall be available for
		  investigation of intellectual property rights violations, including operation
		  of the National Intellectual Property Rights Coordination Center: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue a
		  delegation of law enforcement authority authorized under section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department
		  of Homeland Security Inspector General determines that the terms of the
		  agreement governing the delegation of authority have been violated: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue any
		  contract for the provision of detention services if the two most recent overall
		  performance evaluations received by the contracted facility are less than
		  adequate or the equivalent median score in any subsequent
		  performance evaluation system: 
		  Provided further, That
		  nothing under this heading shall prevent U.S. Immigration and Customs
		  Enforcement from exercising those authorities provided under immigration laws
		  (as defined in section 101(a)(17) of the Immigration and Nationality Act
		  (8 U.S.C.
		  1101(a)(17))) during priority operations pertaining to aliens
		  convicted of a crime.
			Automation modernizationFor expenses of immigration and customs
		  enforcement automated systems, $34,900,000, to
		  remain available until September 30, 2016.
			ConstructionFor necessary expenses to plan, construct,
		  renovate, equip, and maintain buildings and facilities necessary for the
		  administration and enforcement of the laws relating to customs and immigration,
		  $5,000,000, to remain available until September
		  30, 2017.
			Transportation security
		  administration
			Aviation securityFor necessary expenses of the Transportation
		  Security Administration related to providing civil aviation security services
		  pursuant to the Aviation and Transportation Security Act (Public Law
		  107–71; 115 Stat. 597;
		  49 U.S.C.
		  40101 note), $4,872,739,000
		  (increased by $3,000,000), to remain available
		  until September 30, 2015, of which not to exceed
		  $7,650 shall be for official reception and
		  representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, not to exceed
		  $3,824,625,000 (increased by
		  $3,000,000) shall be for screening operations
		  and not to exceed $1,048,114,000 (reduced by
		  $12,500,000) (increased by
		  $12,500,000) (reduced by
		  $31,810,000) shall be for aviation security
		  direction and enforcement: 
		  Provided further, That
		  of the amount made available in the preceding proviso for screening operations,
		  $2,972,715,000, to remain available until
		  September 30, 2014, shall be available for Screener Compensation and Benefits;
		  $163,190,000 (increased by
		  $31,810,000) shall be available for the
		  Screening Partnership Program; $382,354,000
		  shall be available for explosives detection systems, of which
		  $83,845,000 shall be available for the purchase
		  and installation of these systems; and
		  $103,309,000 (increased by
		  $3,000,000) shall be for checkpoint support: 
		  Provided further, That
		  any award to deploy explosives detection systems shall be based on risk, the
		  airport's current reliance on other screening solutions, lobby congestion
		  resulting in increased security concerns, high injury rates, airport readiness,
		  and increased cost effectiveness: 
		  Provided further, That
		  security service fees authorized under
		  section
		  44940 of title 49, United States Code, shall be credited to
		  this appropriation as offsetting collections and shall be available only for
		  aviation security: 
		  Provided further, That
		  the sum appropriated under this heading from the general fund shall be reduced
		  on a dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2014 so as to result in a final fiscal year appropriation from the
		  general fund estimated at not more than
		  $2,752,739,000: 
		  Provided further, That
		  any security service fees collected in excess of the amount made available
		  under this heading shall become available during fiscal year 2015: 
		  Provided further, That
		  notwithstanding section 44923 of title 49, United
		  States Code, for fiscal year 2014, any funds in the Aviation Security Capital
		  Fund established by section 44923(h) of title 49,
		  United States Code, may be used for the procurement and installation of
		  explosives detection systems or for the issuance of other transaction
		  agreements for the purpose of funding projects described in section 44923(a) of
		  such title: 
		  Provided further, That
		  none of the funds made available in this Act may be used for any recruiting or
		  hiring of personnel into the Transportation Security Administration that would
		  cause the agency to exceed a staffing level of 46,000 full-time equivalent
		  screeners: 
		  Provided further, That
		  the preceding proviso shall not apply to personnel hired as part-time
		  employees: 
		  Provided further, That
		  not later than 90 days after the date of enactment of this Act, the Secretary
		  of Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives a detailed report
		  on—
				(1)the Department of
			 Homeland Security efforts and resources being devoted to develop more advanced
			 integrated passenger screening technologies for the most effective security of
			 passengers and baggage at the lowest possible operating and acquisition
			 costs;
				(2)how the
			 Transportation Security Administration is deploying its existing passenger and
			 baggage screener workforce in the most cost effective manner; and
				(3)labor savings from
			 the deployment of improved technologies for passenger and baggage screening and
			 how those savings are being used to offset security costs or reinvested to
			 address security vulnerabilities:
				Provided further, That Members of the
			 Senate and House of Representatives, including the leadership; the heads of
			 Federal agencies and commissions, including the Secretary, Deputy Secretary,
			 Under Secretaries, and Assistant Secretaries of the Department of Homeland
			 Security; the Attorney General, Deputy Attorney General, Assistant Attorneys
			 General, and the United States Attorneys; and senior members of the Executive
			 Office of the President, including the Director of the Office of Management and
			 Budget, shall not be exempt from Federal passenger and baggage
			 screening.Surface transportation
		  securityFor necessary
		  expenses of the Transportation Security Administration related to surface
		  transportation security activities, $108,618,000
		  (increased by $15,676,000), to remain available
		  until September 30, 2015.
			Transportation threat assessment and
		  credentialingFor necessary
		  expenses for the development and implementation of screening programs of the
		  Office of Transportation Threat Assessment and Credentialing,
		  $182,617,000, to remain available until
		  September 30, 2015.
			Transportation security
		  supportFor necessary expenses
		  of the Transportation Security Administration related to transportation
		  security support and intelligence pursuant to the Aviation and Transportation
		  Security Act (Public Law 107–71; 115 Stat. 597;
		  49 U.S.C.
		  40101 note), $901,666,000
		  (reduced by $4,000,000), to remain available
		  until September 30, 2015: 
		  Provided, That of the funds
		  provided under this heading, $50,000,000 shall
		  be withheld from obligation for headquarters administration until the
		  Administrator of the Transportation Security Administration submits to the
		  Committees on Appropriations of the Senate and the House of Representatives
		  detailed expenditure plans for air cargo security, checkpoint support, and
		  explosives detection systems refurbishment, procurement, and installations on
		  an airport-by-airport basis for fiscal year 2014 and the completion of a
		  security assessment measuring the effectiveness of using the Transportation
		  Worker Identification Credential: 
		  Provided further, That
		  the Administrator of the Transportation Security Administration shall submit to
		  the Committees of the Senate and the House of Representatives, at the time that
		  the President’s budget proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, the expenditure plans
		  and report detailed in the preceding proviso.
			Federal air
		  marshalsFor necessary
		  expenses of the Federal Air Marshal Service,
		  $821,107,000: 
		  Provided, That the Director of the
		  Federal Air Marshal Service shall submit to the Committees on Appropriations of
		  the Senate and the House of Representatives not later than 45 days after the
		  date of enactment of this Act a detailed, classified expenditure and staffing
		  plan for ensuring optimal coverage of high-risk
		  flights.
			Coast
		  Guard
			Operating expensesFor necessary expenses for the operation and
		  maintenance of the Coast Guard, not otherwise provided for; purchase or lease
		  of not to exceed 25 passenger motor vehicles, which shall be for replacement
		  only; purchase or lease of small boats for contingent and emergent requirements
		  (at a unit cost of no more than $700,000) and
		  repairs and service-life replacements, not to exceed a total of
		  $31,000,000; purchase or lease of boats
		  necessary for overseas deployments and activities; minor shore construction
		  projects not exceeding $1,000,000 in total cost
		  on any location; payments pursuant to section 156 of
		  Public Law
		  97–377 (42 U.S.C. 402 note; 96 Stat. 1920);
		  and recreation and welfare; $6,839,416,000; of
		  which $340,000,000 shall be for defense-related
		  activities, of which $24,500,000 shall be
		  derived from the Oil Spill Liability Trust Fund to carry out the purposes of
		  section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
		  2712(a)(5)); and of which not to exceed
		  $15,300 shall be for official reception and
		  representation expenses: 
		  Provided, That none of the funds
		  made available by this Act shall be for expenses incurred for recreational
		  vessels under section 12114 of title 46, United
		  States Code, except to the extent fees are collected from owners of yachts and
		  credited to this appropriation: 
		  Provided further, That
		  of the funds provided under this heading,
		  $167,683,000 shall be withheld from obligation
		  for Coast Guard Headquarters Directorates until a revised future-years capital
		  investment plan for fiscal years 2015 through 2019, as specified under the
		  heading Coast Guard Acquisition, Construction, and Improvements
		  of this Act is submitted to the Committees on Appropriations of the Senate and
		  the House of Representatives.
			Environmental compliance and
		  restorationFor necessary
		  expenses to carry out the environmental compliance and restoration functions of
		  the Coast Guard under
		  chapter 19 of title 14,
		  United States Code, $13,164,000, to remain
		  available until September 30, 2018.
			Reserve trainingFor necessary expenses of the Coast Guard
		  Reserve, as authorized by law; operations and maintenance of the Coast Guard
		  Reserve program; personnel and training costs; and equipment and services;
		  $112,991,000.
			Acquisition, construction, and
		  improvements
			For necessary expenses of acquisition,
		  construction, renovation, and improvement of aids to navigation, shore
		  facilities, vessels, and aircraft, including equipment related thereto; and
		  maintenance, rehabilitation, lease, and operation of facilities and equipment;
		  as authorized by law; $1,222,712,000; of which
		  $20,000,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which
		  the following amounts, to remain available until September 30, 2018 (except as
		  subsequently specified), shall be available as follows:
		  $18,000,000 shall be available for military
		  family housing, of which not more than
		  $6,828,691 shall be derived from the Coast Guard
		  Housing Fund established pursuant to
		  14 U.S.C.
		  687; $860,553,000 shall be
		  available to acquire, effect major repairs to, renovate, or improve vessels,
		  small boats, and related equipment; $149,710,000
		  shall be available to acquire, effect major repairs to, renovate, or improve
		  aircraft or increase aviation capability;
		  $74,930,000 shall be available for other
		  acquisition programs; $5,000,000 shall be
		  available for shore facilities and aids to navigation, including waterfront
		  facilities at Navy installations used by the Coast Guard; and
		  $114,519,000, to remain available until
		  September 30, 2014, shall be available for personnel compensation and benefits
		  and related costs: 
		  Provided, That the funds provided
		  by this Act shall be immediately available and allotted to contract for the
		  production of the seventh National Security Cutter notwithstanding the
		  availability of funds for post-production costs: 
		  Provided further, That
		  the funds provided by this Act shall be immediately available and allotted to
		  contract for long lead time materials, components, and designs for the eighth
		  National Security Cutter notwithstanding the availability of funds for
		  production costs or post-production costs: 
		  Provided further, That
		  the Commandant of the Coast Guard shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, a future-years capital
		  investment plan for the Coast Guard that identifies for each requested capital
		  asset—
				(1)the proposed appropriations included in
			 that budget;
				(2)the total estimated cost of completion,
			 including and clearly delineating the costs of associated major acquisition
			 systems infrastructure and transition to operations;
				(3)projected funding levels for each fiscal
			 year for the next 5 fiscal years or until acquisition program baseline or
			 project completion, whichever is earlier;
				(4)an estimated completion date at the
			 projected funding levels; and
				(5)a current acquisition program baseline for
			 each capital asset, as applicable, that—
					(A)includes the total acquisition cost of each
			 asset, subdivided by fiscal year and including a detailed description of the
			 purpose of the proposed funding levels for each fiscal year, including for each
			 fiscal year funds requested for design, pre-acquisition activities, production,
			 structural modifications, missionization, post-delivery, and transition to
			 operations costs;
					(B)includes a detailed project schedule
			 through completion, subdivided by fiscal year, that details—
						(i)quantities planned for each fiscal year;
			 and
						(ii)major acquisition and project events,
			 including development of operational requirements, contracting actions, design
			 reviews, production, delivery, test and evaluation, and transition to
			 operations, including necessary training, shore infrastructure, and
			 logistics;
						(C)notes and explains any deviations in cost,
			 performance parameters, schedule, or estimated date of completion from the
			 original acquisition program baseline and the most recent baseline approved by
			 the Department of Homeland Security's Acquisition Review Board, if
			 applicable;
					(D)aligns the acquisition of each asset to
			 mission requirements by defining existing capabilities of comparable legacy
			 assets, identifying known capability gaps between such existing capabilities
			 and stated mission requirements, and explaining how the acquisition of each
			 asset will address such known capability gaps;
					(E)defines life-cycle costs for each asset and
			 the date of the estimate on which such costs are based, including all
			 associated costs of major acquisitions systems infrastructure and transition to
			 operations, delineated by purpose and fiscal year for the projected service
			 life of the asset;
					(F)includes the earned value management system
			 summary schedule performance index and cost performance index for each asset,
			 if applicable; and
					(G)includes a phase-out and decommissioning
			 schedule delineated by fiscal year for each existing legacy asset that each
			 asset is intended to replace or recapitalize:
					Provided further, That the Commandant
			 of the Coast Guard shall ensure that amounts specified in the future-years
			 capital investment plan are consistent, to the maximum extent practicable, with
			 proposed appropriations necessary to support the programs, projects, and
			 activities of the Coast Guard in the President's budget proposal for fiscal
			 year 2015 is submitted pursuant to
			 section
			 1105(a) of title 31, United States Code, for that fiscal year: 
			 Provided further,
			 That any inconsistencies between the capital investment plan and proposed
			 appropriations shall be identified and justified: 
			 Provided further,
			 That subsections (a) and (b) of section 6402 of
			 Public Law
			 110–28 shall apply with respect to the amounts made available
			 under this heading.Research, development, test, and
		  evaluationFor necessary
		  expenses for applied scientific research, development, test, and evaluation;
		  and for maintenance, rehabilitation, lease, and operation of facilities and
		  equipment; as authorized by law; $9,928,000, to
		  remain available until September 30, 2015, of which
		  $500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
		  Provided, That there may be
		  credited to and used for the purposes of this appropriation funds received from
		  State and local governments, other public authorities, private sources, and
		  foreign countries for expenses incurred for research, development, testing, and
		  evaluation.
			Retired payFor retired pay, including the payment of
		  obligations otherwise chargeable to lapsed appropriations for this purpose,
		  payments under the Retired Serviceman's Family Protection and Survivor Benefits
		  Plans, payment for career status bonuses, concurrent receipts and
		  combat-related special compensation under the National Defense Authorization
		  Act, and payments for medical care of retired personnel and their dependents
		  under chapter 55 of title 10,
		  United States Code, $1,460,000,000, to remain
		  available until expended.
			United states secret
		  service
			Salaries and expensesFor necessary expenses of the United States
		  Secret Service, including purchase of not to exceed 652 vehicles for
		  police-type use for replacement only; hire of passenger motor vehicles;
		  purchase of motorcycles made in the United States; hire of aircraft; services
		  of expert witnesses at such rates as may be determined by the Director of the
		  Secret Service; rental of buildings in the District of Columbia, and fencing,
		  lighting, guard booths, and other facilities on private or other property not
		  in Government ownership or control, as may be necessary to perform protective
		  functions; payment of per diem or subsistence allowances to employees in cases
		  in which a protective assignment on the actual day or days of the visit of a
		  protectee requires an employee to work 16 hours per day or to remain overnight
		  at a post of duty; conduct of and participation in firearms matches;
		  presentation of awards; travel of United States Secret Service employees on
		  protective missions without regard to the limitations on such expenditures in
		  this or any other Act; research and development; grants to conduct behavioral
		  research in support of protective research and operations; and payment in
		  advance for commercial accommodations as may be necessary to perform protective
		  functions; $1,534,589,000; of which not to
		  exceed $19,125 shall be for official reception
		  and representation expenses; of which not to exceed
		  $100,000 shall be to provide technical
		  assistance and equipment to foreign law enforcement organizations in
		  counterfeit investigations; of which $2,358,000
		  shall be for forensic and related support of investigations of missing and
		  exploited children; of which $6,000,000 shall be
		  for a grant for activities related to investigations of missing and exploited
		  children and shall remain available until September 30, 2015; and of which not
		  less than $8,000,000 shall be for activities
		  related to training in electronic crimes investigations and forensics: 
		  Provided, That
		  $18,000,000 for protective travel shall remain
		  available until September 30, 2015: 
		  Provided further, That
		  $4,500,000 for National Special Security Events
		  shall remain available until September 30, 2015: 
		  Provided further, That
		  the United States Secret Service is authorized to obligate funds in
		  anticipation of reimbursements from Federal agencies and entities, as defined
		  in section
		  105 of title 5, United States Code, for personnel receiving
		  training sponsored by the James J. Rowley Training Center, except that total
		  obligations at the end of the fiscal year shall not exceed total budgetary
		  resources available under this heading at the end of the fiscal year: 
		  Provided further, That
		  none of the funds made available under this heading shall be available to
		  compensate any employee for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be made available for the protection
		  of the head of a Federal agency other than the Secretary of Homeland Security: 
		  Provided further, That
		  the Director of the Secret Service may enter into an agreement to provide such
		  protection on a fully reimbursable basis: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be obligated for the purpose of
		  opening a new permanent domestic or overseas office or location unless the
		  Committees on Appropriations of the Senate and the House of Representatives are
		  notified 15 days in advance of such obligation: 
		  Provided further, That
		  for purposes of section 503(b) of this Act,
		  $15,000,000 or 10 percent, whichever is less,
		  may be transferred between Protection of Persons and Facilities
		  and Domestic Field Operations.
			Acquisition, construction,
		  improvements, and Related ExpensesFor necessary expenses for acquisition,
		  construction, repair, alteration, and improvement of physical and technological
		  infrastructure, $51,775,000; of which
		  $5,380,000, to remain available until September
		  30, 2018, shall be for acquisition, construction, improvement, and maintenance
		  of facilities; and of which $46,395,000, to
		  remain available until September 30, 2016, shall be for information integration
		  and technology transformation execution: 
		  Provided, That the Director of the
		  Secret Service shall submit to the Committees on Appropriations of the Senate
		  and the House of Representatives at the time that the President’s budget
		  proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, a multi-year
		  investment and management plan for its Information Integration and Technology
		  Transformation program that describes funding for the current fiscal year and
		  the following 3 fiscal years, with associated plans for systems acquisition and
		  technology deployment.
			III
			Protection, preparedness, response, and
		  recovery
			National protection and programs
		  directorate
			Management and administrationFor salaries and expenses of the Office of
		  the Under Secretary and the Offices of the Assistant Secretaries for the
		  National Protection and Programs Directorate, support for operations, and
		  information technology, $50,522,000: 
		  Provided, That not to exceed
		  $3,825 shall be for official reception and
		  representation expenses.
			Infrastructure protection and
		  information securityFor
		  necessary expenses for infrastructure protection and information security
		  programs and activities, as authorized by title II of the Homeland Security Act
		  of 2002 (6 U.S.C. 121
		  et seq.), $1,176,629,000, of
		  which $200,000,000, shall remain available until
		  September 30, 2015: 
		  Provided, That of the total amount
		  provided for the Infrastructure Security Compliance program,
		  project, and activity, $20,000,000 shall be
		  withheld from obligation until the Under Secretary for the National Protection
		  and Programs Directorate submits to the Committees on Appropriations of the
		  Senate and the House of Representatives an expenditure plan for the Chemical
		  Facility Anti-Terrorism Standards program that includes the number of
		  facilities covered by the program, inspectors on-board, inspections pending,
		  and inspections projected to be completed by September 30,
		  2014.
			Federal protective serviceThe revenues and collections of security
		  fees credited to this account shall be available until expended for necessary
		  expenses related to the protection of federally owned and leased buildings and
		  for the operations of the Federal Protective
		  Service.
			Office of biometric identity
		  managementFor necessary
		  expenses for the Office of Biometric Identity Management, as authorized by
		  section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004
		  (8 U.S.C.
		  1365b), $232,190,000: 
		  Provided, That of the total amount
		  made available under this heading, $113,956,000
		  shall remain available until September 30, 2016: 
		  Provided further, That
		  the Secretary of Homeland Security shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, not later than
		  60 days after the date of enactment of this Act, an expenditure plan for the
		  Office of Biometric Identity Management: 
		  Provided further, That
		  the Secretary shall submit to the Committees on Appropriations of the Senate
		  and the House of Representatives at the time the President's budget is
		  submitted each year under
		  section
		  1105(a) of title 31, United States Code, a multi-year
		  investment and management plan for the Office of Biometric Identity Management
		  program, to include each fiscal year starting with the current fiscal year and
		  the 3 subsequent fiscal years, that provides—
				(1)the proposed
			 appropriation for each activity tied to mission requirements and outcomes,
			 program management capabilities, performance levels, and specific capabilities
			 and services to be delivered, noting any deviations in cost or performance from
			 the prior fiscal years expenditure or investment and management plan for United
			 States Visitor and Immigrant Status Indicator Technology;
				(2)the total
			 estimated cost, projected funding by fiscal year, and projected timeline of
			 completion for all enhancements, modernizations, and new capabilities proposed
			 in such budget and underway, including and clearly delineating associated
			 efforts and funds requested by other agencies within the Department of Homeland
			 Security and in the Federal Government and detailing any deviations in cost,
			 performance, schedule, or estimated date of completion provided in the prior
			 fiscal years expenditure or investment and management plan for United States
			 Visitor and Immigrant Status Indicator Technology; and
				(3)a detailed
			 accounting of operations and maintenance, contractor services, and program
			 costs associated with the management of identity services.
				Office of health affairsFor necessary expenses of the Office of
		  Health Affairs, $123,425,000; of which
		  $25,072,000 is for salaries and expenses; and of
		  which $79,534,000 is for BioWatch operations: 
		  Provided, That of the amount made
		  available under this heading, $18,819,000 shall
		  remain available until September 30, 2015, for biosurveillance, chemical
		  defense, medical and health planning and coordination, and workforce health
		  protection: 
		  Provided further, That
		  not to exceed $2,250 shall be for official
		  reception and representation expenses.
			Federal emergency management
		  agency
			Salaries and expensesFor necessary expenses of the Federal
		  Emergency Management Agency, $914,795,000
		  (increased by $7,667,000), including activities
		  authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
		  seq.), the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act (42
		  U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of
		  2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act
		  of 1977 (42 U.S.C.
		  7701 et seq.), the Defense Production Act of 1950 (50 U.S.C.
		  App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947
		  (50 U.S.C.
		  404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.),
		  the Homeland Security Act of 2002 (6 U.S.C. 101 et
		  seq.), the Implementing Recommendations of the 9/11 Commission
		  Act of 2007 (Public Law 110–53), the Federal Fire
		  Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the
		  Post-Katrina Emergency Management Reform Act of 2006 (Public Law
		  109–295; 120 Stat. 1394), and the Biggert-Waters Flood
		  Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916): 
		  Provided, That not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $27,513,000 (increased by
		  $7,667,000) shall be for the Urban Search and
		  Rescue Response System, of which none is available for Federal Emergency
		  Management Agency administrative costs: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $22,000,000 shall remain available until
		  September 30, 2015, for capital improvements and other expenses related to
		  continuity of operations at the Mount Weather Emergency Operations
		  Center.
			State and local
		  programsFor grants contracts,
		  cooperative agreements, and other activities,
		  $1,500,000,000 (reduced by
		  $97,500,000) (increased by
		  $97,500,000) (reduced by
		  $97,500,000) (increased by
		  $97,500,000), which shall be allocated as
		  follows:
				(1)Notwithstanding section 503 of this Act,
			 $1,264,826,000 (reduced by
			 $97,500,000) (increased by
			 $97,500,000) shall be distributed, according to
			 threat, vulnerability, and consequence, at the discretion of the Secretary of
			 Homeland Security based on the following authorities:
					(A)The State Homeland
			 Security Grant Program under section 2004 of the Homeland Security Act of 2002
			 (6 U.S.C.
			 605): 
			 Provided, That notwithstanding
			 subsection (c)(4) of such section 2004, for fiscal year 2014, the Commonwealth
			 of Puerto Rico shall make available to local and tribal governments amounts
			 provided to the Commonwealth of Puerto Rico under this paragraph in accordance
			 with subsection (c)(1) of such section 2004.
					(B)Operation
			 Stonegarden.
					(C)The Urban Area
			 Security Initiative under section 2003 of the Homeland Security Act of 2002
			 (6 U.S.C.
			 604).
					(D)Organizations (as
			 described under section 501(c)(3) of the Internal
			 Revenue Code of 1986 and exempt from tax section 501(a) of such code)
			 determined by the Secretary of Homeland Security to be at high risk of a
			 terrorist attack.
					(E)Public
			 Transportation Security Assistance and Railroad Security Assistance, under
			 sections 1406 and 1513 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135 and 1163), including Amtrak security: 
			 Provided, That such public
			 transportation security assistance shall be provided directly to public
			 transportation agencies.
					(F)Port Security
			 Grants in accordance with 46 U.S.C. 70107.
					(G)Over-the-Road Bus
			 Security Assistance under section 1532 of the Implementing Recommendations of
			 the 9/11 Commission Act of 2007 (Public Law 110–53;
			 6 U.S.C.
			 1182).
					(H)The Metropolitan
			 Medical Response System under section 635 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 723).
					(I)The Citizen Corps
			 Program.
					(J)The Driver’s
			 License Security Grants Program in accordance with section 204 of the REAL ID
			 Act of 2005 (49
			 U.S.C. 30301 note).
					(K)The Interoperable
			 Emergency Communications Grant Program under section 1809 of the Homeland
			 Security Act of 2002 (6 U.S.C. 579).
					(L)Emergency
			 Operations Centers under section 614 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5196c).
					(M)The Buffer Zone
			 Protection Program Grants.
					(N)Regional
			 Catastrophic Preparedness Grants.
					(2)$235,174,000
			 shall be to sustain current operations for training, exercises, technical
			 assistance, and other programs, of which
			 $157,991,000 shall be for training of State,
			 local, and tribal emergency response providers:
				Provided,
			 That of the amounts provided in paragraph (1) under this heading,
			 $55,000,000 shall be for operation Stonegarden; 
			 Provided further,
			 That for grants under paragraph (1), applications for grants shall be made
			 available to eligible applicants not later than 60 days after the date of
			 enactment of this Act, that eligible applicants shall submit applications not
			 later than 80 days after the grant announcement, and the Administrator of the
			 Federal Emergency Management Agency shall act within 65 days after the receipt
			 of an application: 
			 Provided further,
			 That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002
			 (6 U.S.C.
			 609(a)(11)), or any other provision of law, a grantee may not
			 use more than 5 percent of the amount of a grant made available under this
			 heading for expenses directly related to administration of the grant: 
			 Provided further,
			 That for grants under paragraphs (1) and (2), the installation of
			 communications towers is not considered construction of a building or other
			 physical facility: 
			 Provided further,
			 That grantees shall provide reports on their use of funds, as determined
			 necessary by the Secretary of Homeland Security.Firefighter assistance grantsFor grants for programs authorized by the
		  Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.),
		  $675,000,000 (increased by
		  $5,000,000), to remain available until September
		  30, 2015, of which $337,500,000 (increased by
		  $2,500,000) shall be available to carry out
		  section 33 of that Act (15 U.S.C. 2229) and
		  $337,500,000 (increased by
		  $2,500,000) shall be available to carry out
		  section 34 of that Act (15 U.S.C.
		  2229a).
			Emergency management performance
		  grantsFor emergency
		  management performance grants, as authorized by the National Flood Insurance
		  Act of 1968 (42
		  U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief
		  and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the
		  Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and
		  Reorganization Plan No. 3 of 1978 (5 U.S.C. App.),
		  $350,000,000.
			Radiological emergency
		  preparedness programThe
		  aggregate charges assessed during fiscal year 2014, as authorized in title III
		  of the Departments of Veterans Affairs and Housing and Urban Development, and
		  Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be
		  less than 100 percent of the amounts anticipated by the Department of Homeland
		  Security necessary for its radiological emergency preparedness program for the
		  next fiscal year: 
		  Provided, That the methodology for
		  assessment and collection of fees shall be fair and equitable and shall reflect
		  costs of providing such services, including administrative costs of collecting
		  such fees: 
		  Provided further, That
		  fees received under this heading shall be deposited in this account as
		  offsetting collections and will become available for authorized purposes on
		  October 1, 2014, and remain available until September 30,
		  2016.
			United states fire
		  administrationFor necessary
		  expenses of the United States Fire Administration and for other purposes, as
		  authorized by the Federal Fire Prevention and Control Act of 1974
		  (15 U.S.C. 2201 et
		  seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et
		  seq.), $42,162,000 (increased by
		  $1,838,000).
			Disaster relief
		  fund
			(including transfer of
		  funds)
			For necessary expenses in carrying out the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.), $6,220,908,000, to remain
			 available until expended, of which $24,000,000
			 shall be transferred to the Department of Homeland Security Office of Inspector
			 General for audits and investigations related to disasters: 
			 Provided, That the Administrator
			 of the Federal Emergency Management Agency shall submit an expenditure plan to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 detailing the use of the funds made available in this or any other Act for
			 disaster readiness and support not later than 60 days after the date of
			 enactment of this Act: 
			 Provided further,
			 That the Administrator shall submit to such Committees a quarterly report
			 detailing obligations against the expenditure plan and a justification for any
			 changes from the initial plan: 
			 Provided further,
			 That the Administrator shall submit to such Committees the following reports,
			 including a specific description of the methodology and the source data used in
			 developing such reports:
				(1)An estimate of the
			 following amounts shall be submitted for the budget year at the time that the
			 President’s budget proposal for fiscal year 2015 is submitted pursuant to
			 section
			 1105(a) of title 31, United States Code:
					(A)The unobligated
			 balance of funds to be carried over from the prior fiscal year to the budget
			 year.
					(B)The unobligated
			 balance of funds to be carried over from the budget year to the budget year
			 plus 1.
					(C)The amount of
			 obligations for non-catastrophic events for the budget year.
					(D)The amount of
			 obligations for the budget year for catastrophic events delineated by event and
			 by State.
					(E)The total amount
			 that has been previously obligated or will be required for catastrophic events
			 delineated by event and by State for all prior years, the current year, the
			 budget year, the budget year plus 1, the budget year plus 2, and the budget
			 year plus 3 and beyond.
					(F)The amount of
			 previously obligated funds that will be recovered for the budget year.
					(G)The amount that
			 will be required for obligations for emergencies, as described in section
			 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5122(1)), major disasters, as described in section 102(2) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5122(2)), fire management assistance grants, as described in
			 section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C.
			 5187), surge activities, and disaster readiness and support
			 activities.
					(H)The amount
			 required for activities not covered under section 251(b)(2)(D)(iii) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985.
					(2)An estimate or
			 actual amounts, if available, of the following for the current fiscal year
			 shall be submitted not later than the fifth day of each month, and shall be
			 published by the Administrator on the Agency’s website not later than the
			 eleventh day of each month:
					(A)A summary of the
			 amount of appropriations made available by source, the transfers executed, the
			 previously allocated funds recovered, and the commitments, allocations, and
			 obligations made.
					(B)A table of
			 disaster relief activity delineated by month, including—
						(i)the beginning and
			 ending balances;
						(ii)the total
			 obligations to include amounts obligated for fire assistance, emergencies,
			 surge, and disaster support activities;
						(iii)the obligations
			 for catastrophic events delineated by event and by State; and
						(iv)the amount of
			 previously obligated funds that are recovered.
						(C)A summary of allocations, obligations, and
			 expenditures for catastrophic events delineated by event.
					(D)In addition, for a
			 disaster declaration related to Hurricane Sandy, the cost of the following
			 categories of spending: public assistance, individual assistance, mitigation,
			 administrative, operations, and any other relevant category (including
			 emergency measures and disaster resources).
					(E)The date on which
			 funds appropriated will be exhausted:
					Provided further, That the
			 Administrator shall publish on the Agency's website not later than 24 hours
			 after an award of a public assistance grant under section 406 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of
			 the grant award: 
			 Provided further,
			 That for any mission assignment or mission assignment task order to another
			 Federal department or agency regarding a major disaster, not later than 24
			 hours after the issuance of the mission assignment or task order, the
			 Administrator shall publish on the Agency's website the following: the name of
			 the impacted State and the disaster declaration for such State, the assigned
			 agency, the assistance requested, a description of the disaster, the total cost
			 estimate, and the amount obligated: 
			 Provided further,
			 That not later than 10 days after the last day of each month until the mission
			 assignment or task order is completed and closed out, the Administrator shall
			 update any changes to the total cost estimate and the amount obligated: 
			 Provided further,
			 That of the amount provided under this heading,
			 $5,626,386,000 is for major disasters declared
			 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5121 et
			 seq.): 
			 Provided further,
			 That the amount in the preceding proviso is designated by the Congress as being
			 for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis
		  programFor necessary
		  expenses, including administrative costs, under section 1360 of the National
		  Flood Insurance Act of 1968 (42 U.S.C. 4101) and under sections
		  100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood
		  Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 917),
		  $95,202,000, and such additional sums as may be
		  provided by State and local governments or other political subdivisions for
		  cost-shared mapping activities under section 1360(f)(2) of such Act
		  (42 U.S.C.
		  4101(f)(2)), to remain available until
		  expended.
			National flood insurance fundFor activities under the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood
		  Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), and the
		  Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law
		  112–141, 126 Stat. 916),
		  $176,300,000, which shall be derived from
		  offsetting amounts collected under section 1308(d) of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4015(d)); of which not to
		  exceed $22,000,000 shall be available for
		  salaries and expenses associated with flood mitigation and flood insurance
		  operations; and not less than $154,300,000 shall
		  be available for flood plain management and flood mapping, to remain available
		  until September 30, 2015: 
		  Provided, That any additional fees
		  collected pursuant to section 1308(d) of the National Flood Insurance Act of
		  1968 (42 U.S.C.
		  4015(d)) shall be credited as an offsetting collection to this
		  account, to be available for flood plain management and flood mapping: 
		  Provided further, That
		  in fiscal year 2014, no funds shall be available from the National Flood
		  Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess
		  of:
				(1)$132,000,000
			 for operating expenses;
				(2)$1,152,000,000
			 for commissions and taxes of agents;
				(3)such sums as are necessary for interest on
			 Treasury borrowings; and
				(4)$100,000,000,
			 which shall remain available until expended, for flood mitigation actions under
			 section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c): 
			 Provided further,
			 That the amounts collected under section 102 of the Flood Disaster Protection
			 Act of 1973 (42
			 U.S.C. 4012a) and section 1366(e) of the National Flood
			 Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund
			 to supplement other amounts specified as available for section 1366 of the
			 National Flood Insurance Act of 1968, notwithstanding subsection (f)(8) of such
			 section 102 (42
			 U.S.C. 4012a(f)(8)) and subsection 1366(e) and paragraphs (2)
			 and (3) of section 1367(b) of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4104c(e), 4104d(b)(2)–(3)): 
			 Provided further,
			 That total administrative costs shall not exceed 4 percent of the total
			 appropriation.
				National predisaster mitigation
		  fundFor the predisaster
		  mitigation grant program under section 203 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5133),
		  $22,500,000 (increased by
		  $7,655,000) to remain available until
		  expended.
			Emergency food and
		  shelterTo carry out the
		  emergency food and shelter program pursuant to title III of the McKinney-Vento
		  Homeless Assistance Act (42 U.S.C. 11331 et seq.),
		  $120,000,000, to remain available until
		  expended: 
		  Provided, That total administrative
		  costs shall not exceed 3.5 percent of the total amount made available under
		  this heading.
			IV
			Research and development,
		  training, and services
			United states citizenship and
		  immigration servicesFor
		  necessary expenses for citizenship and immigration services,
		  $114,213,000 for the E-Verify Program, as
		  described in section 403(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist
		  United States employers with maintaining a legal workforce: 
		  Provided, That notwithstanding any
		  other provision of law, funds otherwise made available to United States
		  Citizenship and Immigration Services may be used to acquire, operate, equip,
		  and dispose of up to 5 vehicles, for replacement only, for areas where the
		  Administrator of General Services does not provide vehicles for lease: 
		  Provided further, That
		  the Director of United States Citizenship and Immigration Services may
		  authorize employees who are assigned to those areas to use such vehicles to
		  travel between the employees' residences and places of
		  employment.
			Federal law enforcement training
		  center
			Salaries and
		  expensesFor necessary
		  expenses of the Federal Law Enforcement Training Center, including materials
		  and support costs of Federal law enforcement basic training; the purchase of
		  not to exceed 117 vehicles for police-type use and hire of passenger motor
		  vehicles; expenses for student athletic and related activities; the conduct of
		  and participation in firearms matches and presentation of awards; public
		  awareness and enhancement of community support of law enforcement training;
		  room and board for student interns; a flat monthly reimbursement to employees
		  authorized to use personal mobile phones for official duties; and services as
		  authorized by section
		  3109 of title 5, United States Code;
		  $227,845,000; of which
		  $300,000 shall remain available until expended
		  to be distributed to Federal law enforcement agencies for expenses incurred
		  participating in training accreditation; and of which not to exceed
		  $9,180 shall be for official reception and
		  representation expenses: 
		  Provided, That the Center is
		  authorized to obligate funds in anticipation of reimbursements from agencies
		  receiving training sponsored by the Center, except that total obligations at
		  the end of the fiscal year shall not exceed total budgetary resources available
		  at the end of the fiscal year: 
		  Provided further, That
		  section 1202(a) of
		  Public Law
		  107–206 (42 U.S.C. 3771 note), as amended
		  under this heading in division D of
		  Public Law
		  113–6 is further amended by striking December 31,
		  2015 and inserting December 31, 2016: 
		  Provided further, That
		  the Director of the Federal Law Enforcement Training Center shall schedule
		  basic or advanced law enforcement training, or both, at all four training
		  facilities under the control of the Federal Law Enforcement Training Center to
		  ensure that such training facilities are operated at the highest capacity
		  throughout the fiscal year: 
		  Provided further, That
		  the Federal Law Enforcement Training Accreditation Board, including
		  representatives from the Federal law enforcement community and non-Federal
		  accreditation experts involved in law enforcement training, shall lead the
		  Federal law enforcement training accreditation process to continue the
		  implementation of measuring and assessing the quality and effectiveness of
		  Federal law enforcement training programs, facilities, and
		  instructors.
			Acquisitions, construction,
		  improvements, and related expensesFor acquisition of necessary additional real
		  property and facilities, construction, and ongoing maintenance, facility
		  improvements, and related expenses of the Federal Law Enforcement Training
		  Center, $30,885,000, to remain available until
		  September 30, 2018: 
		  Provided, That the Center is
		  authorized to accept reimbursement to this appropriation from government
		  agencies requesting the construction of special use
		  facilities.
			Science and
		  technology
			Management and administrationFor salaries and expenses of the Office of
		  the Under Secretary for Science and Technology and for management and
		  administration of programs and activities as authorized by title III of the
		  Homeland Security Act of 2002 (6 U.S.C. 181 et seq.),
		  $129,000,000: 
		  Provided, That not to exceed
		  $7,650 shall be for official reception and
		  representation expenses: 
		  Providedfurther,
		  That the Secretary of Homeland Security shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President’s budget proposal for fiscal year 2015 is submitted pursuant to
		  section
		  1105(a) of title 31, United States Code, a report outlining
		  reforms to research and development programs, as specified in the accompanying
		  report.
			Research, development, acquisition, and
		  operationsFor necessary
		  expenses for science and technology research, including advanced research
		  projects, development, test and evaluation, acquisition, and operations as
		  authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et
		  seq.), and the purchase or lease of not to exceed 5 vehicles,
		  $1,096,488,000; of which
		  $548,703,000 shall remain available until
		  September 30, 2016; and of which $547,785,000
		  shall remain available until September 30, 2018, solely for operation and
		  construction of laboratory facilities: 
		  Provided, That of the funds
		  provided for the operation and construction of laboratory facilities under this
		  heading, $404,000,000 shall be for construction
		  of the National Bio- and Agro-defense Facility.
			Domestic nuclear detection
		  office
			Management and administrationFor salaries and expenses of the Domestic
		  Nuclear Detection Office, as authorized by title XIX of the Homeland Security
		  Act of 2002 (6 U.S.C.
		  591 et seq.), for management and administration of programs and
		  activities, $37,353,000: 
		  Provided, That not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  not later than 60 days after the date of enactment of this Act, the Secretary
		  of Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives a strategic plan of investments
		  necessary to implement the Department of Homeland Security's responsibilities
		  under the domestic component of the global nuclear detection architecture that
		  shall:
				(1)define the role and responsibilities of
			 each Departmental component in support of the domestic detection architecture,
			 including any existing or planned programs to pre-screen cargo or conveyances
			 overseas;
				(2)identify and describe the specific
			 investments being made by each Departmental component in fiscal year 2014 and
			 planned for fiscal year 2015 to support the domestic architecture and the
			 security of sea, land, and air pathways into the United States;
				(3)describe the investments necessary to close
			 known vulnerabilities and gaps, including associated costs and timeframes, and
			 estimates of feasibility and cost effectiveness; and
				(4)explain how the Department's research and
			 development funding is furthering the implementation of the domestic nuclear
			 detection architecture, including specific investments planned for each of
			 fiscal years 2014 and 2015.
				Research, development, and
		  operationsFor necessary
		  expenses for radiological and nuclear research, development, testing,
		  evaluation, and operations, $211,210,000, to
		  remain available until September 30, 2015.
			Systems acquisitionFor expenses for the Domestic Nuclear
		  Detection Office acquisition and deployment of radiological detection systems
		  in accordance with the global nuclear detection architecture,
		  $42,600,000, to remain available until September
		  30, 2016.
			V
			General
		  provisions
			501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			502.Subject to the requirements of section 503
			 of this Act, the unexpended balances of prior appropriations provided for
			 activities in this Act may be transferred to appropriation accounts for such
			 activities established pursuant to this Act, may be merged with funds in the
			 applicable established accounts, and thereafter may be accounted for as one
			 fund for the same time period as originally enacted.
			503.(a)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2014, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees available to the
			 agencies funded by this Act, shall be available for obligation or expenditure
			 through a reprogramming of funds that:
					(1)creates a new program, project, or
			 activity;
					(2)eliminates a program, project, office, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by the
			 Congress;
					(4)proposes to use funds directed for a
			 specific activity by either of the Committees on Appropriations of the Senate
			 or the House of Representatives for a different purpose; or
					(5)contracts out any function or activity for
			 which funding levels were requested for Federal full-time equivalents in the
			 object classification tables contained in the fiscal year 2014 Budget Appendix
			 for the Department of Homeland Security, as modified by the report accompanying
			 this Act, unless the Committees on Appropriations of the Senate and the House
			 of Representatives are notified 15 days in advance of such reprogramming of
			 funds.
					(b)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2014, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees or proceeds available to
			 the agencies funded by this Act, shall be available for obligation or
			 expenditure for programs, projects, or activities through a reprogramming of
			 funds in excess of $5,000,000 or 10 percent,
			 whichever is less, that:
					(1)augments existing programs, projects, or
			 activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity;
					(3)reduces by 10 percent the numbers of
			 personnel approved by the Congress; or
					(4)results from any general savings from a
			 reduction in personnel that would result in a change in existing programs,
			 projects, or activities as approved by the Congress, unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such reprogramming of funds.
					(c)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Homeland Security by this Act or provided by previous appropriations Acts may
			 be transferred between such appropriations, but no such appropriation, except
			 as otherwise specifically provided, shall be increased by more than 10 percent
			 by such transfers: 
			 Provided, That any transfer under
			 this section shall be treated as a reprogramming of funds under subsection (b)
			 and shall not be available for obligation unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such transfer.
				(d)Notwithstanding subsections (a), (b), and
			 (c) of this section, no funds shall be reprogrammed within or transferred
			 between appropriations after June 30, except in extraordinary circumstances
			 that imminently threaten the safety of human life or the protection of
			 property.
				(e)The notification thresholds and procedures
			 set forth in this section shall apply to any use of deobligated balances of
			 funds provided in previous Department of Homeland Security Appropriations
			 Acts.
				504.(a)The Department of
			 Homeland Security Working Capital Fund, established pursuant to section 403 of
			 Public Law
			 103–356 (31 U.S.C. 501 note), shall continue
			 operations as a permanent working capital fund for fiscal year 2014: 
			 Provided, That none of the funds
			 appropriated or otherwise made available to the Department of Homeland Security
			 may be used to make payments to the Working Capital Fund, except for the
			 activities and amounts allowed in the President's fiscal year 2014 budget: 
			 Provided further,
			 That funds provided to the Working Capital Fund shall be available for
			 obligation until expended to carry out the purposes of the Working Capital
			 Fund: 
			 Provided further,
			 That all departmental components shall be charged only for direct usage of each
			 Working Capital Fund service: 
			 Provided further,
			 That funds provided to the Working Capital Fund shall be used only for purposes
			 consistent with the contributing component: 
			 Provided further,
			 That the Working Capital Fund shall be paid in advance or reimbursed at rates
			 which will return the full cost of each service: 
			 Provided further,
			 That the Working Capital Fund shall be subject to the requirements of section
			 503 of this Act.
				(b)The amounts
			 appropriated in this Act are hereby reduced by
			 $250,000,000 to reflect cash balance and rate
			 stabilization adjustments in the Working Capital Fund.
				505.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2014 from appropriations for salaries and expenses for
			 fiscal year 2014 in this Act shall remain available through September 30, 2015,
			 in the account and for the purposes for which the appropriations were provided:
			 
			 Provided, That prior to the
			 obligation of such funds, a request shall be submitted to the Committees on
			 Appropriations of the Senate and the House of Representatives for approval in
			 accordance with section 503 of this Act.
			506.Funds made available by this Act for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947
			 (50 U.S.C.
			 414) during fiscal year 2014 until the enactment of an Act
			 authorizing intelligence activities for fiscal year 2014.
			507.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used to—
					(1)make or award a
			 grant allocation, grant, contract, other transaction agreement, or task or
			 delivery order on a Department of Homeland Security multiple award contract, or
			 to issue a letter of intent totaling in excess of
			 $1,000,000;
					(2)award a task or
			 delivery order requiring an obligation of funds in an amount greater than
			 $10,000,000 from multi-year Department of
			 Homeland Security funds or a task or delivery order that would cause cumulative
			 obligations of multi-year funds in a single account to exceed 50 percent of the
			 total amount appropriated;
					(3)make a sole-source
			 grant award; or
					(4)announce publicly
			 the intention to make or award items under paragraph (1), (2), or (3) including
			 a contract covered by the Federal Acquisition Regulation.
					(b)The Secretary of
			 Homeland Security may waive the prohibition under subsection (a) if the
			 Secretary notifies the Committees on Appropriations of the Senate and the House
			 of Representatives at least 3 full business days in advance of making an award
			 or issuing a letter as described in that subsection.
				(c)If the Secretary
			 of Homeland Security determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made without
			 notification, and the Secretary shall notify the Committees on Appropriations
			 of the Senate and the House of Representatives not later than 5 full business
			 days after such an award is made or letter issued.
				(d)A notification
			 under this section—
					(1)may not involve
			 funds that are not available for obligation; and
					(2)shall include the
			 amount of the award; the fiscal year for which the funds for the award were
			 appropriated; the type of contract; and the account and each program, project,
			 and activity from which the funds are being drawn.
					(e)The Administrator
			 of the Federal Emergency Management Agency shall brief the Committees on
			 Appropriations of the Senate and the House of Representatives 5 full business
			 days in advance of announcing publicly the intention of making an award under
			 State and Local Programs.
				508.Notwithstanding any other provision of law,
			 no agency shall purchase, construct, or lease any additional facilities, except
			 within or contiguous to existing locations, to be used for the purpose of
			 conducting Federal law enforcement training without the advance approval of the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 except that the Federal Law Enforcement Training Center is authorized to obtain
			 the temporary use of additional facilities by lease, contract, or other
			 agreement for training that cannot be accommodated in existing Center
			 facilities.
			509.None of the funds appropriated or otherwise
			 made available by this Act may be used for expenses for any construction,
			 repair, alteration, or acquisition project for which a prospectus otherwise
			 required under
			 chapter 33 of title 40,
			 United States Code, has not been approved, except that necessary funds may be
			 expended for each project for required expenses for the development of a
			 proposed prospectus.
			510.(a)Sections 520, 522, and 530 of the
			 Department of Homeland Security Appropriations Act, 2008 (division E of
			 Public Law
			 110–161; 121 Stat. 2073 and 2074) shall apply with respect to
			 funds made available in this Act in the same manner as such sections applied to
			 funds made available in that Act.
				(b)The third proviso
			 of section 537 of the Department of Homeland Security Appropriations Act, 2006
			 (6 U.S.C.
			 114), shall not apply with respect to funds made available in
			 this Act.
				511.None of the funds made available in this
			 Act may be used in contravention of the applicable provisions of the Buy
			 American Act. For purposes of the preceding sentence, the term Buy
			 American Act means
			 chapter 83 of title 41,
			 United States Code.
			512.None of the funds made available in this
			 Act may be used by any person other than the Privacy Officer appointed under
			 subsection (a) of section 222 of the Homeland Security Act of 2002
			 (6 U.S.C.
			 142(a)) to alter, direct that changes be made to, delay, or
			 prohibit the transmission to Congress of any report prepared under paragraph
			 (6) of such subsection.
			513.None of the funds made available in this
			 Act may be used to amend the oath of allegiance required by section 337 of the
			 Immigration and Nationality Act (8 U.S.C. 1448).
			514.Within 45 days after the end of each month,
			 the Chief Financial Officer of the Department of Homeland Security shall submit
			 to the Committees on Appropriations of the Senate and the House of
			 Representatives a monthly budget and staffing report for that month that
			 includes total obligations, on-board versus funded full-time equivalent
			 staffing levels, and the number of contract employees for each office of the
			 Department.
			515.Except as provided in
			 section
			 44945 of title 49, United States Code, funds appropriated or
			 transferred to Transportation Security Administration Aviation
			 Security, Administration, and Transportation
			 Security Support for fiscal years 2004 and 2005 that are recovered or
			 deobligated shall be available only for the procurement or installation of
			 explosives detection systems, air cargo, baggage, and checkpoint screening
			 systems, subject to notification: 
			 Provided, That quarterly reports
			 shall be submitted to the Committees on Appropriations of the Senate and the
			 House of Representatives on any funds that are recovered or deobligated.
			516.Any funds appropriated to Coast Guard
			 Acquisition, Construction, and Improvements for fiscal years
			 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion
			 that are recovered, collected, or otherwise received as the result of
			 negotiation, mediation, or litigation, shall be available until expended for
			 the Fast Response Cutter program.
			517.Section 532(a) of
			 Public Law
			 109–295 (120 Stat. 1384) is amended by striking
			 2013 and inserting 2014.
			518.The functions of the Federal Law
			 Enforcement Training Center instructor staff shall be classified as inherently
			 governmental for the purpose of the Federal Activities Inventory Reform Act of
			 1998 (31 U.S.C.
			 501 note).
			519.(a)The Secretary of Homeland Security shall
			 submit a report not later than October 15, 2014, to the Office of Inspector
			 General of the Department of Homeland Security listing all grants and contracts
			 awarded by any means other than full and open competition during fiscal year
			 2014.
				(b)The Inspector
			 General shall review the report required by subsection (a) to assess
			 Departmental compliance with applicable laws and regulations and report the
			 results of that review to the Committees on Appropriations of the Senate and
			 the House of Representatives not later than February 15, 2015.
				520.None of the funds provided by this or
			 previous appropriations Acts shall be used to fund any position designated as a
			 Principal Federal Official (or the successor thereto) for any Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared
			 disasters or emergencies unless—
				(1)the
			 responsibilities of the Principal Federal Official do not include operational
			 functions related to incident management, including coordination of operations,
			 and are consistent with the requirements of section 509(c) and sections
			 503(c)(3) and 503(c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c) and
			 313(c)(3) and 313(c)(4)(A)) and section 302 of the Robert T. Stafford Disaster
			 Relief and Assistance Act (42 U.S.C. 5143);
				(2)not later than 10
			 business days after the latter of the date on which the Secretary of Homeland
			 Security appoints the Principal Federal Official and the date on which the
			 President issues a declaration under section 401 or section 501 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and
			 5191, respectively), the Secretary of Homeland Security shall submit a
			 notification of the appointment of the Principal Federal Official and a
			 description of the responsibilities of such Official and how such
			 responsibilities are consistent with paragraph (1) to the Committees on
			 Appropriations of the Senate and the House of Representatives, the
			 Transportation and Infrastructure Committee of the House of Representatives,
			 and the Homeland Security and Governmental Affairs Committee of the Senate;
			 and
				(3)not later than 60
			 days after the date of enactment of this Act, the Secretary shall provide a
			 report specifying timeframes and milestones regarding the update of operations,
			 planning and policy documents, and training and exercise protocols, to ensure
			 consistency with paragraph (1) of this section.
				521.None of the funds provided or otherwise
			 made available in this Act shall be available to carry out section 872 of the
			 Homeland Security Act of 2002 (6 U.S.C. 452).
			522.None of the funds made available in this
			 Act may be used by United States Citizenship and Immigration Services to grant
			 an immigration benefit unless the results of background checks required by law
			 to be completed prior to the granting of the benefit have been received by
			 United States Citizenship and Immigration Services, and the results do not
			 preclude the granting of the benefit.
			523.Section 831 of the Homeland Security Act of
			 2002 (6 U.S.C.
			 391) is amended—
				(1)in subsection (a), by striking Until
			 September 30, 2013, and inserting Until September 30,
			 2014,;
				(2)in subsection (c)(1), by striking
			 September 30, 2013, and inserting September 30,
			 2014,.
				524.The Secretary of Homeland Security shall
			 require that all contracts of the Department of Homeland Security that provide
			 award fees link such fees to successful acquisition outcomes (which outcomes
			 shall be specified in terms of cost, schedule, and performance).
			525.None of the funds made available to the
			 Office of the Secretary and Executive Management under this Act may be expended
			 for any new hires by the Department of Homeland Security that are not verified
			 through the E-Verify Program as described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note).
			526.None of the funds made available in this
			 Act for U.S. Customs and Border Protection may be used to prevent an individual
			 not in the business of importing a prescription drug (within the meaning of
			 section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a
			 prescription drug from Canada that complies with the Federal Food, Drug, and
			 Cosmetic Act: 
			 Provided, That this section shall
			 apply only to individuals transporting on their person a personal-use quantity
			 of the prescription drug, not to exceed a 90-day supply: 
			 Provided further,
			 That the prescription drug may not be—
				(1)a controlled substance, as defined in
			 section 102 of the Controlled Substances Act (21 U.S.C. 802); or
				(2)a biological product, as defined in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
				527.The Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury, shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives of any proposed
			 transfers of funds available under
			 section
			 9703(g)(4)(B) of title 31, United States Code (as added by
			 Section 638 of Public Law 102–393) from the
			 Department of the Treasury Forfeiture Fund to any agency within the Department
			 of Homeland Security: 
			 Provided, That none of the funds
			 identified for such a transfer may be obligated until the Committees on
			 Appropriations of the Senate and the House of Representatives approve the
			 proposed transfers.
			528.None of the funds made available in this
			 Act may be used for planning, testing, piloting, or developing a national
			 identification card.
			529.If the Administrator of the Transportation
			 Security Administration determines that an airport does not need to participate
			 in the E-Verify Program as described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note), the Administrator shall certify to the Committees on Appropriations of
			 the Senate and the House of Representatives that no security risks will result
			 from such non-participation.
			530.(a)Notwithstanding any other provision of this
			 Act, except as provided in subsection (b), and 30 days after the date on which
			 the President determines whether to declare a major disaster because of an
			 event and any appeal is completed, the Administrator shall publish on the Web
			 site of the Federal Emergency Management Agency a report regarding that
			 decision that shall summarize damage assessment information used to determine
			 whether to declare a major disaster.
				(b)The Administrator may redact from a report
			 under subsection (a) any data that the Administrator determines would
			 compromise national security.
				(c)In this section—
					(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
					(2)the term major disaster has
			 the meaning given that term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
					531.Any official that is required by this Act
			 to report or to certify to the Committees on Appropriations of the Senate and
			 the House of Representatives may not delegate such authority to perform that
			 act unless specifically authorized herein.
			532.Section 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law
			 109–295;
			 6 U.S.C.
			 121 note), as amended by section 537 of the Department of
			 Homeland Security Appropriations Act, 2013 (Public Law
			 113–6), is further amended by striking on October 4,
			 2013 and inserting on October 4, 2014.
			533.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United
			 States citizen or a member of the Armed Forces of the United States; and
				(2)is or was held on
			 or after June 24, 2009, at the United States Naval Station, Guantanamo Bay,
			 Cuba, by the Department of Defense.
				534.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.122 through 301.10–124 of title
			 41, Code of Federal Regulations.
			535.None of the funds made available in this or
			 any other Act for fiscal year 2014 and thereafter may be used to propose or
			 effect a disciplinary or adverse action, with respect to any Department of
			 Homeland Security employee who engages regularly with the public in the
			 performance of his or her official duties solely because that employee elects
			 to utilize protective equipment or measures, including but not limited to
			 surgical masks, N95 respirators, gloves, or hand-sanitizers, where use of such
			 equipment or measures is in accord with Department of Homeland Security policy
			 and Centers for Disease Control and Prevention and Office of Personnel
			 Management guidance.
			536.None of the funds made available in this
			 Act may be used to employ workers described in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
			537.(a)Any company that collects or retains
			 personal information directly from any individual who participates in the
			 Registered Traveler or successor program of the Transportation Security
			 Administration shall safeguard and dispose of such information in accordance
			 with the requirements in—
					(1)the National
			 Institute for Standards and Technology Special Publication 800–30, entitled
			 Risk Management Guide for Information Technology Systems;
					(2)the National
			 Institute for Standards and Technology Special Publication 800–53, Revision 3,
			 entitled Recommended Security Controls for Federal Information Systems
			 and Organizations; and
					(3)any supplemental
			 standards established by the Administrator of the Transportation Security
			 Administration (referred to in this section as the
			 Administrator).
					(b)The airport
			 authority or air carrier operator that sponsors the company under the
			 Registered Traveler program shall be known as the Sponsoring
			 Entity.
				(c)The Administrator
			 shall require any company covered by subsection (a) to provide, not later than
			 30 days after the date of enactment of this Act, to the Sponsoring Entity
			 written certification that the procedures used by the company to safeguard and
			 dispose of information are in compliance with the requirements under subsection
			 (a). Such certification shall include a description of the procedures used by
			 the company to comply with such requirements.
				538.Notwithstanding any other provision of this
			 Act, none of the funds appropriated or otherwise made available by this Act may
			 be used to pay award or incentive fees for contractor performance that has been
			 judged to be below satisfactory performance or performance that does not meet
			 the basic requirements of a contract.
			539.(a)Not later than 180 days after the date of
			 enactment of this Act, the Administrator of the Transportation Security
			 Administration shall submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, a report that either—
					(1)certifies that the requirement for
			 screening all air cargo on passenger aircraft by the deadline under
			 section
			 44901(g) of title 49, United States Code, has been met;
			 or
					(2)includes a strategy to comply with the
			 requirements under title 44901(g) of title 49, United States Code,
			 including—
						(A)a plan to meet the requirement under
			 section
			 44901(g) of title 49, United States Code, to screen 100 percent
			 of air cargo transported on passenger aircraft arriving in the United States in
			 foreign air transportation (as that term is defined in section 40102 of that
			 title); and
						(B)specification of—
							(i)the percentage of such air cargo that is
			 being screened; and
							(ii)the schedule for achieving screening of 100
			 percent of such air cargo.
							(b)The Administrator shall continue to submit
			 reports described in subsection (a)(2) every 180 days thereafter until the
			 Administrator certifies that the Transportation Security Administration has
			 achieved screening of 100 percent of such air cargo.
				540.In developing any process to screen
			 aviation passengers and crews for transportation or national security purposes,
			 the Secretary of Homeland Security shall ensure that all such processes take
			 into consideration such passengers' and crews' privacy and civil liberties
			 consistent with applicable laws, regulations, and guidance.
			541.(a)Notwithstanding
			 section
			 1356(n) of title 8, United States Code, of the funds deposited
			 into the Immigration Examinations Fee Account,
			 $10,000,000 may be allocated by United States
			 Citizenship and Immigration Services in fiscal year 2014 for the purpose of
			 providing an immigrant integration grants program.
				(b)None of the funds made available to United
			 States Citizenship and Immigration Services for grants for immigrant
			 integration may be used to provide services to aliens who have not been
			 lawfully admitted for permanent residence.
				542.None of the funds appropriated or otherwise
			 made available by this Act may be used by the Department of Homeland Security
			 to enter into any Federal contract unless such contract is entered into in
			 accordance with the requirements of subtitle I of title 41, United States Code
			 or chapter 137 of title 10,
			 United States Code, and the Federal Acquisition Regulation, unless such
			 contract is otherwise authorized by statute to be entered into without regard
			 to the above referenced statutes.
			543.(a)For an additional amount for data center
			 migration, $34,200,000.
				(b)Funds made available in subsection (a) for
			 data center migration may be transferred by the Secretary of Homeland Security
			 between appropriations for the same purpose, notwithstanding section 503 of
			 this Act.
				(c)No transfer described in subsection (b)
			 shall occur until 15 days after the Committees on Appropriations of the Senate
			 and the House of Representatives are notified of such transfer.
				544.Notwithstanding any other provision of law,
			 if the Secretary of Homeland Security determines that specific U.S. Immigration
			 and Customs Enforcement Service Processing Centers or other U.S. Immigration
			 and Customs Enforcement owned detention facilities no longer meet the mission
			 need, the Secretary is authorized to dispose of individual Service Processing
			 Centers or other U.S. Immigration and Customs Enforcement owned detention
			 facilities by directing the Administrator of General Services to sell all real
			 and related personal property which support Service Processing Centers or other
			 U.S. Immigration and Customs Enforcement owned detention facilities, subject to
			 such terms and conditions as necessary to protect Government interests and meet
			 program requirements: 
			 Provided, That the proceeds, net
			 of the costs of sale incurred by the General Services Administration and U.S.
			 Immigration and Customs Enforcement, shall be deposited as offsetting
			 collections into a separate account that shall be available, subject to
			 appropriation, until expended for other real property capital asset needs of
			 existing U.S. Immigration and Customs Enforcement assets, excluding daily
			 operations and maintenance costs, as the Secretary deems appropriate: 
			 Provided further,
			 That any sale or collocation of federally owned detention facilities shall not
			 result in the maintenance of fewer than 34,000 detention beds: 
			 Provided further,
			 That the Committees on Appropriations of the Senate and the House of
			 Representatives shall be notified 15 days prior to the announcement of any
			 proposed sale or collocation.
			545.None of the funds made available under this
			 Act or any prior appropriations Act may be provided to the Association of
			 Community Organizations for Reform Now (ACORN), or any of its affiliates,
			 subsidiaries, or allied organizations.
			546.The Commissioner of U.S. Customs and Border
			 Protection and the Assistant Secretary of Homeland Security for U.S.
			 Immigration and Customs Enforcement shall, with respect to fiscal years 2014,
			 2015, 2016, and 2017, submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, at the time that the President’s budget
			 proposal for fiscal year 2015 is submitted pursuant to the requirements of
			 section
			 1105(a) of title 31, United States Code, the information
			 required in the multi-year investment and management plans required,
			 respectively, under the headings U.S. Customs and Border Protection,
			 Salaries and Expenses under title II of division D of the
			 Consolidated Appropriations Act, 2012 (Public Law 112–74), and U.S. Customs
			 and Border Protection, Border Security Fencing, Infrastructure, and
			 Technology under such title, and section 568 of such Act.
			547.The Secretary of Homeland Security shall
			 ensure enforcement of immigration laws (as defined in section 101(a)(17) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
			548.The Secretary of Homeland Security shall
			 submit to the Committees on Appropriations of the House of Representatives and
			 the Senate, at the time that the President’s budget proposal for fiscal year
			 2015 is submitted pursuant to
			 section
			 1105(a) of title 31, United States Code, a report detailing the
			 fiscal policy that prescribes Coast Guard budgetary policies, procedures, and
			 technical direction necessary to comply with subsection (a) of section 557 of
			 division D of Public Law 113–6 (as required to be
			 developed under subsection (b) of such section).
			549.(a)Of the amounts made available by this Act
			 for National Protection and Programs Directorate, Infrastructure
			 Protection and Information Security,
			 $199,725,000 for the Federal Network
			 Security program, project, and activity shall be used to deploy on
			 Federal systems technology to improve the information security of agency
			 information systems covered by
			 section
			 3543(a) of title 44, United States Code: 
			 Provided, That funds made
			 available under this section shall be used to assist and support
			 Government-wide and agency-specific efforts to provide adequate, risk-based,
			 and cost-effective cybersecurity to address escalating and rapidly evolving
			 threats to information security, including the acquisition and operation of a
			 continuous monitoring and diagnostics program, in collaboration with
			 departments and agencies, that includes equipment, software, and Department of
			 Homeland Security supplied services: 
			 Provided further,
			 That not later than April 1, 2014, and quarterly thereafter, the Under
			 Secretary of Homeland Security of the National Protection and Programs
			 Directorate shall submit to the Committees on Appropriations of the Senate and
			 House of Representatives a report on the obligation and expenditure of funds
			 made available under this section: 
			 Provided further,
			 That continuous monitoring and diagnostics software procured by the funds made
			 available by this section shall not transmit to the Department of Homeland
			 Security any personally identifiable information or content of network
			 communications of other agencies' users: 
			 Provided further,
			 That such software shall be installed, maintained, and operated in accordance
			 with all applicable privacy laws and agency-specific policies regarding network
			 content.
				(b)Funds made
			 available under this section may not be used to supplant funds provided for any
			 such system within an agency budget.
				(c)Not later than
			 July 1, 2014, the heads of all Federal agencies shall submit to the Committees
			 on Appropriations of the Senate and House of Representatives expenditure plans
			 for necessary cybersecurity improvements to address known vulnerabilities to
			 information systems described in subsection (a).
				(d)Not later than
			 October 1, 2014, and quarterly thereafter, the head of each Federal agency
			 shall submit to the Director of the Office of Management and Budget a report on
			 the execution of the expenditure plan for that agency required by subsection
			 (c): 
			 Provided, That the Director of
			 the Office of Management and Budget shall summarize such execution reports and
			 annually submit such summaries to Congress in conjunction with the annual
			 progress report on implementation of the E-Government Act of 2002
			 (Public Law
			 107–347), as required by
			 section
			 3606 of title 44, United States Code.
				(e)This section shall
			 not apply to the legislative and judicial branches of the Federal Government
			 and shall apply to all Federal agencies within the executive branch except for
			 the Department of Defense, the Central Intelligence Agency, and the Office of
			 the Director of National Intelligence.
				550.(a)None of the funds made available in this
			 Act may be used to maintain or establish a computer network unless such network
			 blocks the viewing, downloading, and exchanging of pornography.
				(b)Nothing in
			 subsection (a) shall limit the use of funds necessary for any Federal, State,
			 tribal, or local law enforcement agency or any other entity carrying out
			 criminal investigations, prosecution, or adjudication activities.
				551.None of the funds made available in this
			 Act may be used by a Federal law enforcement officer to facilitate the transfer
			 of an operable firearm to an individual if the Federal law enforcement officer
			 knows or suspects that the individual is an agent of a drug cartel unless law
			 enforcement personnel of the United States continuously monitor or control the
			 firearm at all times.
			552.Fifty percent of each of the appropriations
			 provided in this Act for the Office of the Secretary and Executive
			 Management, the Office of the Under Secretary for
			 Management, and the Office of the Chief Financial
			 Officer shall be withheld from obligation until the reports and plans
			 required in this Act to be submitted on or before March 14, 2014, are received
			 by the Committees on Appropriations of the Senate and the House of
			 Representatives.
			553.None of the funds provided in this or any
			 other Act may be obligated to implement the National Preparedness Grant Program
			 or any other successor grant programs unless explicitly authorized by
			 Congress.
			554.None of the funds made available in this
			 Act may be used to provide funding for the position of Public Advocate, or a
			 successor position, within U.S. Immigration and Customs Enforcement.
			555.None of the funds made available in this
			 Act may be used to pay for the travel to or attendance of more than 50
			 employees of a single component of the Department of Homeland Security, who are
			 stationed in the United States, at a single international conference unless the
			 Secretary of Homeland Security determines that such attendance is in the
			 national interest and notifies the Committees on Appropriations of the Senate
			 and the House of Representatives within at least 10 days of that determination
			 and the basis for that determination: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference occurring outside of the United States attended by representatives
			 of the United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.
			556.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to any corporation that was convicted (or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted) of a felony
			 criminal violation under any Federal or State law within the preceding 24
			 months, where the awarding agency is aware of the conviction, unless the agency
			 has considered suspension or debarment of the corporation, or such officer or
			 agent, and made a determination that this further action is not necessary to
			 protect the interests of the Government.
			557.None of the funds made available in this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation for which any unpaid Federal tax liability that
			 has been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
			558.(a)The Secretary of Homeland Security shall
			 submit quarterly reports to the Inspector General of the Department of Homeland
			 Security regarding the costs and contracting procedures related to each
			 conference or ceremony (including commissionings and changes of command) held
			 by any departmental component or office in fiscal year 2014 for which the cost
			 to the United States Government was more than
			 $20,000.
				(b)Each report submitted shall include, for
			 each conference or ceremony in subsection (a) held during the applicable
			 quarter—
					(1)a description of its purpose;
					(2)the number of participants
			 attending;
					(3)a detailed statement of the costs to the
			 United States Government, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual
			 services;
						(C)the cost of travel to and from the
			 conference or ceremony; and
						(D)a discussion of the methodology used to
			 determine which costs relate to the conference or ceremony; and
						(4)a description of the contracting procedures
			 used including—
						(A)whether contracts were awarded on a
			 competitive basis; and
						(B)a discussion of any cost comparison
			 conducted by the departmental component or office in evaluating potential
			 contractors for the conference or ceremony.
						(c)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the costs
			 of a conference or ceremony described in subsection (a) that is not directly
			 and programmatically related to the purpose for which the grant or contract was
			 awarded, such as a conference or ceremony held in connection with planning,
			 training, assessment, review, or other routine purposes related to a project
			 funded by the grant or contract.
				(d)None of the funds made available in the Act
			 may be used for travel and conference activities that are not in compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.
				559.None of the funds made available in this
			 Act may be used for pre-clearance operations in new locations unless the
			 required conditions relative to these operations and contained in the
			 accompanying report are met.
			560.In making grants under the heading
			 ‘‘Firefighter Assistance Grants’’, the Secretary shall grant waivers from the
			 requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2),
			 and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C.
			 2229a).
			561.None of the funds made available in this
			 Act may be used to establish, collect, or otherwise impose a border crossing
			 fee for pedestrians or passenger vehicles at land ports of entry along the
			 Southern border or the Northern border, or to conduct any study relating to the
			 imposition of such a fee.
			562.None of the funds made available by this
			 Act may be used to eliminate or reduce funding for a program, project or
			 activity as proposed in the President’s budget request for a fiscal year until
			 such proposed change is subsequently enacted in an appropriation Act, or unless
			 such change is made pursuant to the reprogramming or transfer provisions of
			 this Act.
			563.None of the funds appropriated by this Act
			 for U.S. Immigration and Customs Enforcement shall be available to pay for an
			 abortion, except where the life of the mother would be endangered if the fetus
			 were carried to term, or in the case of rape or incest: 
			 Provided, That should this
			 prohibition be declared unconstitutional by a court of competent jurisdiction,
			 this section shall be null and void.
			564.None of the funds
			 appropriated by this Act for U.S. Immigration and Customs Enforcement shall be
			 used to require any person to perform, or facilitate in any way the performance
			 of, any abortion.
			565.Nothing in the
			 preceding section shall remove the obligation of the Assistant Secretary of
			 Homeland Security for U.S. Immigration and Customs Enforcement to provide
			 escort services necessary for a female detainee to receive such service outside
			 the detention facility: 
			 Provided, That nothing in this
			 section in any way diminishes the effect of section 564 intended to address the
			 philosophical beliefs of individual employees of U.S. Immigration and Customs
			 Enforcement.
			566.(a)The Secretary of Homeland Security shall
			 submit to Congress, at the time that the President’s budget proposal for fiscal
			 year 2015 is submitted pursuant to
			 section
			 1105(a) of title 31, United States Code, a comprehensive report
			 on purchase and usage of ammunition by the Department of Homeland Security,
			 that includes—
					(1)mission
			 requirements pertaining to ammunition, including certification, qualification,
			 training, and inventory requirements for each relevant Department component or
			 agency and a comparison of such requirements to the requirements of Federal law
			 enforcement agencies of the Department of Justice and the military components
			 of the Department of Defense; and
					(2)details on all
			 contracting practices applied by the Department of Homeland Security to procure
			 ammunition, including comparative details regarding other contracting options
			 with respect to cost and availability.
					(b)Beginning on April
			 15, 2014, and quarterly thereafter, the Secretary of Homeland Security shall
			 submit a report to Congress that includes—
					(1)the quantity of
			 ammunition in inventory in the Department of Homeland Security at the end of
			 the preceding calendar quarter, subdivided by ammunition type, and how such
			 quantity aligns to mission requirements of each relevant Department of Homeland
			 Security component or agency;
					(2)the quantity of
			 ammunition used by the Department of Homeland Security during the preceding
			 calendar quarter, subdivided by ammunition type, the purpose of such usage, the
			 average number of rounds used per agent or officer subdivided by ammunition
			 type, and how such usage aligns to mission requirements, including
			 certification, qualification, and training requirements, for each relevant
			 Department of Homeland Security component or agency; and
					(3)the quantity of
			 ammunition purchased by the Department of Homeland Security during the
			 preceding calendar quarter, subdivided by ammunition type, and the associated
			 contract details of such purchase, for each relevant Department of Homeland
			 Security component or agency.
					(rescissions)
			567.Of the funds appropriated to the Department
			 of Homeland Security, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to a concurrent resolution on the budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (Public Law
			 99–177), as amended:
				(1)$14,500,000
			 from Public Law
			 111–83 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(2)$21,612,000
			 from Public Law
			 112–10 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(3)$41,000,000
			 from Public Law
			 112–74 under the heading Coast Guard Acquisition,
			 Construction, and Improvements; and
				(4)$32,479,000
			 from Public Law
			 113–6 under the heading Coast Guard Acquisition,
			 Construction, and Improvements.
				(rescission)
			568.From the unobligated balances made
			 available in the Department of the Treasury Forfeiture Fund established by
			 section
			 9703 of title 31, United States Code, (added by section 638 of
			 Public Law
			 102–393) $100,000,000 shall be
			 permanently rescinded.
				Spending reduction
		  account
				569.The amount by
			 which the applicable allocation of new budget authority made by the Committee
			 on Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974 exceeds the amount of proposed new budget
			 authority is $0.
			570.None of the funds made available by this
			 Act may be used to implement, administer, or enforce
			 section
			 1301(a) of title 31, United States Code, with respect to the
			 use of amounts made available by this Act for the Salaries and
			 Expenses and Air and Marine Operations accounts of U.S.
			 Customs and Border Protection for the expenses authorized to be paid in section
			 9 of the Jones Act (48 U.S.C. 795) and for the
			 collection of duties and taxes authorized to be levied, collected, and paid in
			 Puerto Rico, as authorized in section 4 of the Foraker Act (48 U.S.C. 740), in
			 addition to the more specific amounts available for such purposes in the Puerto
			 Rico Trust Fund pursuant to such provisions of law.
			571.None of the funds made available by this
			 Act may be used to implement any change in the list of sharp objects prohibited
			 under section 1540.111 of title 49,
			 Code of Federal Regulations, from being carried by passengers as accessible
			 property or on their person through passenger screening checkpoints or into
			 airport sterile areas and the cabins of a passenger aircraft, as published in
			 the Federal Register on August 31, 2005 (70 Fed. Reg. 51679).
			572.None of the funds made available by this
			 Act may be used to enter into a contract with an offeror for the purchase of an
			 American flag if, as required by the Federal Acquisition Regulation, the flag
			 is certified as a foreign end product.
			573.None of the funds made available by this
			 Act may be used to enter into a contract with any offeror or any of its
			 principals if the offeror certifies, as required by Federal Acquisition
			 Regulation, that the offeror or any of its principals—
				(1)within a 3-year
			 period preceding this offer has been convicted of or had a civil judgment
			 rendered against it for: (A) commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; violation of Federal or
			 State antitrust statutes relating to the submission of offers; or (B)
			 commission of embezzlement, theft, forgery, bribery, falsification or
			 destruction of records, making false statements, tax evasion, violating Federal
			 criminal tax laws, or receiving stolen property;
				(2)are presently
			 indicted for, or otherwise criminally or civilly charged by a governmental
			 entity with, commission of any of the offenses enumerated above in paragraph
			 (1); or
				(3)within a 3-year
			 period preceding this offer, has been notified of any delinquent Federal taxes
			 in an amount that exceeds $3,000 for which the
			 liability remains unsatisfied.
				574.None of the funds made available by this
			 Act may be used in contravention of the First, Second, or Fourth Amendments to
			 the Constitution of the United States.
			575.None of the funds made available by this
			 Act may be used for the purchase, operation, or maintenance of armed unmanned
			 aerial vehicles.
			576.None of the funds made available by this
			 Act may be used in contravention of section 236(c) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1226(c)).
			577.None of the funds made available by this
			 Act may be used in contravention of section 642(a) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)).
			578.None of the funds made available in this
			 Act may be used in contravention of
			 section
			 44917 of title 49, United States Code.
			579.None of the funds made available by this
			 Act may be used in contravention of section 287(g) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1357(g)).
			580.None of the funds made available in this
			 Act may be used to implement, carry out, administer, or enforce section 1308(h)
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)).
			581.None of funds made available by this Act
			 may be used for entering into a new contract for the purposes of purchasing
			 ammunition before the date the report required by section 566(a) is submitted
			 to Congress.
			582.None of the funds made available in this
			 Act may be used to enforce section 526 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140;
			 42 U.S.C.
			 17142).
			583.None of the funds made available in this
			 Act may be used for U.S. Customs and Border Protection preclearance operations
			 at Abu Dhabi International Airport in the United Arab Emirates. The limitation
			 described in this section shall not apply in the case of the administration of
			 a tax or tariff.
			584.None of the funds made available by this
			 Act may be used by the Department of Homeland Security to lease or purchase new
			 light duty vehicles for any executive fleet, or for an agency’s fleet
			 inventory, except in accordance with Presidential Memorandum—Federal Fleet
			 Performance, dated May 24, 2011.
			585.None of the funds made available in this
			 Act may be used in contravention of any of the following:
				(1)The Fifth and
			 Fourteenth Amendments to the Constitution of the United States.
				(2)Title VI of the
			 Civil Rights Act of 1964 (relating to nondiscrimination in federally assisted
			 programs).
				(3)Section 809(c)(1)
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (relating to
			 prohibition of discrimination).
				(4)Section 210401(a)
			 of the Violent Crime and Law Enforcement Act of 1994 (relating to unlawful
			 police pattern or practice).
				586.None of the funds made available under the
			 heading Departmental Management and Operations—Departmental
			 Operations—Office of the Secretary and Executive Management may be used
			 for official reception and representational expenses until the Secretary of
			 Homeland Security complies with section 7208 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (8 U.S.C. 1365b).
			587.For Department of Homeland
			 Security—Federal Emergency Management Agency—State and Local Programs
			 for the State Homeland Security Grant Program under section 2004 of the
			 Homeland Security Act of 2002 (6 U.S.C. 605), as authorized by
			 subsection (f)(2) of such section, there is hereby appropriated, and the amount
			 otherwise provided by this Act for Department of Homeland
			 Security—Office of the Chief Financial Officer is hereby reduced by,
			 $10,000,000.
			588.(a)None of the funds made available in this
			 Act may be used to finalize, implement, administer, or enforce the documents
			 described in subsection (b).
				(b)For purposes of this section, the documents
			 described in this subsection are the following:
					(1)Policy Number 10072.1, published on March
			 2, 2011.
					(2)Policy Number
			 10075.1, published on June 17, 2011.
					(3)Policy Number
			 10076.1, published on June 17, 2011.
					(4)The Memorandum of
			 November 17, 2011, from the Principal Legal Advisor of United States
			 Immigration and Customs Enforcement pertaining to Case-by-Case Review of
			 Incoming and Certain Pending Cases.
					(5)The Memorandum of
			 June 15, 2012, from the Secretary of Homeland Security pertaining to
			 Exercising Prosecutorial Discretion with Respect to Individuals Who Came
			 to the United States as Children.
					(6)The Memorandum of December 21, 2012, from
			 the Director of United States Immigration and Customs Enforcement pertaining to
			 Civil Immigration Enforcement: Guidance on the Use of Detainers in the
			 Federal, State, Local, and Tribal Criminal Justice Systems.
					This Act may be cited as the
			 Department of Homeland Security
			 Appropriations Act, 2014.
			
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of Homeland Security for the fiscal year ending September 30, 2014, and for
			 other purposes, namely:
		I
			Departmental management and
		  operations
			Office of the secretary and executive
		  managementFor necessary
		  expenses of the Office of the Secretary of Homeland Security, as authorized by
		  section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive
		  management of the Department of Homeland Security, as authorized by law,
		  $123,600,000: 
		  Provided, That not to exceed
		  $45,000 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  all official costs associated with the use of government aircraft by Department
		  of Homeland Security personnel to support official travel of the Secretary and
		  the Deputy Secretary shall be paid from amounts made available for the
		  Immediate Office of the Secretary and the Immediate Office of the Deputy
		  Secretary: 
		  Provided further, That
		  the Secretary shall submit to the Committees on Appropriations of the Senate
		  and the House of Representatives, not later than 90 days after the date of
		  enactment of this Act, expenditure plans for the Office of Policy, the Office
		  for Intergovernmental Affairs, the Office for Civil Rights and Civil Liberties,
		  the Citizenship and Immigration Services Ombudsman, and the Privacy
		  Officer.
			Office of the Under Secretary for
		  ManagementFor necessary
		  expenses of the Office of the Under Secretary for Management, as authorized by
		  sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341
		  through 345), $198,200,000, of which not to
		  exceed $2,250 shall be for official reception
		  and representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, $4,500,000
		  shall remain available until September 30, 2018, solely for the alteration and
		  improvement of facilities, tenant improvements, and relocation costs to
		  consolidate Department headquarters operations at the Nebraska Avenue Complex;
		  and $8,000,000 shall remain available until
		  September 30, 2016, for the Human Resources Information Technology program: 
		  Provided further, That
		  the Under Secretary for Management shall, pursuant to the requirements
		  contained in House Report 112–331, submit to the Committees on Appropriations
		  of the Senate and the House of Representatives at the time the President's
		  budget is submitted each year under section 1105(a) of title 31, United States
		  Code, a Comprehensive Acquisition Status Report, which shall include the
		  information required under the heading Office of the Under Secretary for
		  Management under title I of division D of the Consolidated
		  Appropriations Act, 2012 (Public Law 112–74), and quarterly updates to such
		  report not later than 45 days after the completion of each
		  quarter.
			Office of the Chief Financial
		  OfficerFor necessary expenses
		  of the Office of the Chief Financial Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113),
		  $48,000,000.
			Office of the Chief Information
		  OfficerFor necessary expenses
		  of the Office of the Chief Information Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide
		  technology investments, $263,000,000; of which
		  $115,000,000 shall be available for salaries and
		  expenses; and of which $148,000,000, to remain
		  available until September 30, 2016, shall be available for development and
		  acquisition of information technology equipment, software, services, and
		  related activities for the Department of Homeland Security: 
		  Provided, That the Department of
		  Homeland Security Chief Information Officer shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget is submitted each year under section 1105(a) of title
		  31, United States Code, a multi-year investment and management plan, to include
		  each of fiscal years 2014 through 2017, for all information technology
		  acquisition projects funded under this heading or funded by multiple components
		  of the Department of Homeland Security through reimbursable agreements, that
		  includes—
				(1)the proposed
			 appropriations included for each project and activity tied to mission
			 requirements, program management capabilities, performance levels, and specific
			 capabilities and services to be delivered;
				(2)the total estimated cost
			 and projected timeline of completion for all multi-year enhancements,
			 modernizations, and new capabilities that are proposed in such budget or
			 underway;
				(3)a detailed accounting of
			 operations and maintenance and contractor services costs; and
				(4)a current acquisition
			 program baseline for each project, that—
					(A)notes and explains any
			 deviations in cost, performance parameters, schedule, or estimated date of
			 completion from the original acquisition program baseline;
					(B)aligns the acquisition
			 programs covered by the baseline to mission requirements by defining existing
			 capabilities, identifying known capability gaps between such existing
			 capabilities and stated mission requirements, and explaining how each increment
			 will address such known capability gaps; and
					(C)defines lifecycle costs
			 for such programs.
					Analysis and OperationsFor necessary expenses for intelligence
		  analysis and operations coordination activities, as authorized by title II of
		  the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.),
		  $303,708,000; of which not to exceed
		  $3,825 shall be for official reception and
		  representation expenses; and of which
		  $108,519,000 shall remain available until
		  September 30, 2015.
			Office of Inspector
		  GeneralFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978 (5 U.S.C. App.),
		  $117,371,000,
		  of which not to exceed $300,000 may be used for
		  certain confidential operational expenses, including the payment of informants,
		  to be expended at the direction of the Inspector
		  General.
			II
			Security, enforcement, and
		  investigations
			U.S. Customs and Border
		  Protection
			Salaries and expensesFor necessary expenses for enforcement of
		  laws relating to border security, immigration, customs, agricultural
		  inspections and regulatory activities related to plant and animal imports, and
		  transportation of unaccompanied minor aliens; purchase and lease of up to 7,500
		  (6,500 for replacement only) police-type vehicles; and contracting with
		  individuals for personal services abroad;
		  $7,976,142,000;
		  of which $3,274,000 shall be derived from the
		  Harbor Maintenance Trust Fund for administrative expenses related to the
		  collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the
		  Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding
		  section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1));
		  of which not to exceed $34,425 shall be for
		  official reception and representation expenses; of which such sums as become
		  available in the Customs User Fee Account, except sums subject to section
		  13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
		  U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed
		  $150,000 shall be available for payment for
		  rental space in connection with preclearance operations; and of which not to
		  exceed $1,000,000 shall be for awards of
		  compensation to informants, to be accounted for solely under the certificate of
		  the Secretary of Homeland Security: 
		  Provided, That for fiscal year
		  2014, the overtime limitation prescribed in section 5(c)(1) of the Act of
		  February 13, 1911 (19 U.S.C. 267(c)(1)) shall be
		  $35,000; and notwithstanding any other provision
		  of law, none of the funds appropriated by this Act shall be available to
		  compensate any employee of U.S. Customs and Border Protection for overtime,
		  from whatever source, in an amount that exceeds such limitation, except in
		  individual cases determined by the Secretary of Homeland Security, or the
		  designee of the Secretary, to be necessary for national security purposes, to
		  prevent excessive costs, or in cases of immigration emergencies: 
		  Provided further, That
		  the Border Patrol shall maintain an active duty presence of not less than
		  21,370 full-time equivalent agents protecting the borders of the United States
		  in the fiscal year.
			Automation modernizationFor necessary expenses for U.S. Customs and
		  Border Protection for operation and improvement of automated systems, including
		  salaries and expenses, $800,318,000; of which
		  $340,936,000
		  shall remain available until September 30, 2016; and of which not less than
		  $140,762,000
		  shall be for the development of the Automated Commercial
		  Environment.
			Border security fencing,
		  infrastructure, and technologyFor expenses for border security fencing,
		  infrastructure, and technology, $351,454,000,
		  to remain available until September 30, 2016: 
		  Provided, That none of the funds
		  appropriated under this heading shall be used for concurrent deployment of
		  technology associated with integrated fixed towers until the Commissioner
		  certifies that operational testing has been completed on the first
		  deployment.
			Air and marine operationsFor necessary expenses for the operations,
		  maintenance, and procurement of marine vessels, aircraft, unmanned aircraft
		  systems, and other related equipment of the air and marine program, including
		  salaries and expenses and operational training and mission-related travel, the
		  operations of which include the following: the interdiction of narcotics and
		  other goods; the provision of support to Federal, State, and local agencies in
		  the enforcement or administration of laws enforced by the Department of
		  Homeland Security; and, at the discretion of the Secretary of Homeland
		  Security, the provision of assistance to Federal, State, and local agencies in
		  other law enforcement and emergency humanitarian efforts;
		  $755,819,000; of which
		  $283,318,000 shall be available for salaries and
		  expenses; and of which $472,501,000
		  shall remain available until September 30, 2016: 
		  Provided, That no aircraft or other
		  related equipment, with the exception of aircraft that are one of a kind and
		  have been identified as excess to U.S. Customs and Border Protection
		  requirements and aircraft that have been damaged beyond repair, shall be
		  transferred to any other Federal agency, department, or office outside of the
		  Department of Homeland Security during fiscal year 2014 without prior notice to
		  the Committees on Appropriations of the Senate and the House of
		  Representatives: 
		  Provided further, That
		  the Secretary of Homeland Security shall report to the Committees on
		  Appropriations of the Senate and the House of Representatives, not later than
		  90 days after the date of enactment of this Act, on any changes to the 5-year
		  strategic plan for the air and marine program required under this heading in
		  Public Law 112–74.
			Construction and facilities
		  managementFor necessary
		  expenses to plan, acquire, construct, renovate, equip, furnish, operate,
		  manage, and maintain buildings, facilities, and related infrastructure
		  necessary for the administration and enforcement of the laws relating to
		  customs, immigration, and border security, including land ports of entry where
		  the Administrator of General Services has delegated to the Secretary of
		  Homeland Security the authority to operate, maintain, repair, and alter such
		  facilities, and to pay rent to the General Services Administration for use of
		  Land Ports of Entry, $471,278,000,
		  to remain available until September 30, 2018: 
		  Provided, That the Commissioner of
		  U.S. Customs and Border Protection shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget proposal is submitted pursuant to the requirements of
		  section 1105(a) of title 31, United States Code, an inventory of the real
		  property of U.S. Customs and Border Protection and a plan for each activity and
		  project proposed for funding under this heading that includes the full cost by
		  fiscal year of each activity and project proposed and underway in fiscal year
		  2015.
			U.S. Immigration and Customs
		  Enforcement
			Salaries and expensesFor necessary expenses for enforcement of
		  immigration and customs laws, detention and removals, and investigations,
		  including intellectual property rights and overseas vetted units operations;
		  and purchase and lease of up to 3,790 (2,350 for replacement only) police-type
		  vehicles; $5,013,945,000;
		  of which not to exceed $10,000,000 shall be
		  available until expended for conducting special operations under section 3131
		  of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed
		  $11,475 shall be for official reception and
		  representation expenses; of which not to exceed
		  $2,000,000 shall be for awards of compensation
		  to informants, to be accounted for solely under the certificate of the
		  Secretary of Homeland Security; of which not less than
		  $305,000 shall be for promotion of public
		  awareness of the Cyber Tipline and related activities to counter child
		  exploitation; of which not less than $5,400,000
		  shall be used to facilitate agreements consistent with section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed
		  $11,216,000 shall be available to fund or
		  reimburse other Federal agencies for the costs associated with the care,
		  maintenance, and repatriation of smuggled aliens unlawfully present in the
		  United States: 
		  Provided, That none of the funds
		  made available under this heading shall be available to compensate any employee
		  for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes and in cases of immigration emergencies: 
		  Provided further, That
		  of the total amount provided, $15,770,000 shall
		  be for activities to enforce laws against forced child labor, of which not to
		  exceed $6,000,000 shall remain available until
		  expended: 
		  Provided further, That
		  of the total amount available, not less than
		  $1,600,000,000 shall be available to identify
		  aliens convicted of a crime who may be deportable, and to remove them from the
		  United States once they are judged deportable: 
		  Provided further, That
		  the Secretary of Homeland Security shall prioritize the identification and
		  removal of aliens convicted of a crime by the severity of that crime: 
		  Provided further, That
		  funding made available under this heading shall maintain a level of not less
		  than 31,800 detention beds through September 30, 2014: 
		  Provided further, That
		  of the total amount provided, not less than
		  $2,650,302,000
		  is for detention and removal operations, including transportation of
		  unaccompanied minor aliens, of which $46,981,000
		  shall remain available until September 30, 2015: 
		  Provided further, That
		  of the total amount provided, $10,300,000 shall
		  remain available until September 30, 2015, for the Visa Security Program: 
		  Provided further, That
		  not less than $10,000,000 shall be available for
		  investigation of intellectual property rights violations, including operation
		  of the National Intellectual Property Rights Coordination Center: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue a
		  delegation of law enforcement authority authorized under section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of
		  Homeland Security Inspector General determines that the terms of the agreement
		  governing the delegation of authority have been violated: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue any
		  contract for the provision of detention services if the two most recent overall
		  performance evaluations received by the contracted facility are less than
		  adequate or the equivalent median score in any subsequent
		  performance evaluation system: 
		  Provided further, That
		  nothing under this heading shall prevent U.S. Immigration and Customs
		  Enforcement from exercising those authorities provided under immigration laws
		  (as defined in section 101(a)(17) of the Immigration and Nationality Act (8
		  U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted
		  of a crime: 
		  Provided further, That
		  without regard to the limitation as to time and condition of section 503(d) of
		  this Act, the Secretary may propose to reprogram and transfer funds within and
		  into this appropriation necessary to ensure the detention of aliens prioritized
		  for removal.
			Automation
		  modernization
			For expenses of immigration and customs
		  enforcement automated systems, $34,900,000,
		  to remain available until September 30, 2016.
			ConstructionFor necessary expenses to plan, construct,
		  renovate, equip, and maintain buildings and facilities necessary for the
		  administration and enforcement of the laws relating to customs and immigration,
		  $5,000,000, to remain available until September
		  30, 2017.
			Transportation Security
		  Administration
			Aviation securityFor necessary expenses of the Transportation
		  Security Administration related to providing civil aviation security services
		  pursuant to the Aviation and Transportation Security Act (Public Law 107–71;
		  115 Stat. 597; 49 U.S.C. 40101 note),
		  $4,939,393,000, to remain available until
		  September 30, 2015, of which not to exceed
		  $7,650 shall be for official reception and
		  representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, not to exceed
		  $3,850,557,000 shall be for screening
		  operations, of which $382,354,000 shall be
		  available for explosives detection systems;
		  $105,309,000 shall be for checkpoint support;
		  and not to exceed $1,088,836,000 shall be for
		  aviation security direction and enforcement: 
		  Provided further, That
		  of the amount made available in the preceding proviso for explosives detection
		  systems, $83,845,000 shall be available for the
		  purchase and installation of these systems: 
		  Provided further, That
		  any award to deploy explosives detection systems shall be based on risk, the
		  airport's current reliance on other screening solutions, lobby congestion
		  resulting in increased security concerns, high injury rates, airport readiness,
		  and increased cost effectiveness: 
		  Provided further, That
		  security service fees authorized under section 44940 of title 49, United States
		  Code, shall be credited to this appropriation as offsetting collections and
		  shall be available only for aviation security: 
		  Provided further, That
		  the sum appropriated under this heading from the general fund shall be reduced
		  on a dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2014 so as to result in a final fiscal year appropriation from the
		  general fund estimated at not more than
		  $2,819,393,000: 
		  Provided further, That
		  notwithstanding section 44923 of title 49, United States Code, for fiscal year
		  2014, any funds in the Aviation Security Capital Fund established by section
		  44923(h) of title 49, United States Code, may be used for the procurement and
		  installation of explosives detection systems or for the issuance of other
		  transaction agreements for the purpose of funding projects described in section
		  44923(a) of such title: 
		  Provided further, That
		  not later than 90 days after the date of enactment of this Act, the Secretary
		  of Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives a detailed report
		  on—
				(1)the Department of
			 Homeland Security efforts and resources being devoted to develop more advanced
			 integrated passenger screening technologies for the most effective security of
			 passengers and baggage at the lowest possible operating and acquisition costs,
			 including projected funding levels for each fiscal year for the next 5 years or
			 until project completion, whichever is earlier;
				(2)how the Transportation
			 Security Administration is deploying its existing passenger and baggage
			 screener workforce in the most cost effective manner; and
				(3)labor savings from the
			 deployment of improved technologies for passenger and baggage screening and how
			 those savings are being used to offset security costs or reinvested to address
			 security vulnerabilities:
				Provided
				further, That not later than December 31, 2013, the
			 Administrator shall submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, a report that:(1)certifies that one in
			 four air passengers that require security screening by the Transportation
			 Security Administration is eligible for expedited screening without lowering
			 security standards; and
				(2)outlines a strategy to
			 increase the number of air passengers eligible for expedited screening to 50
			 percent by the end of calendar year 2014, including—
					(A)specific benchmarks and
			 performance measures to increase participation in Pre-Check by air carriers,
			 airports, and passengers;
					(B)options to facilitate
			 direct application for enrollment in Pre-Check through Transportation Security
			 Administration’s Web site, airports, and other enrollment locations;
					(C)use of third-parties to
			 pre-screen passengers for expedited screening; and
					(D)inclusion of populations
			 already vetted by the Transportation Security Administration and other trusted
			 populations as eligible for expedited screening:
					Provided
				further, That Members of the United States House of
			 Representatives and United States Senate, including the leadership; the heads
			 of Federal agencies and commissions, including the Secretary, Deputy Secretary,
			 Under Secretaries, and Assistant Secretaries of the Department of Homeland
			 Security; the United States Attorney General, Deputy Attorney General,
			 Assistant Attorneys General, and the United States Attorneys; and senior
			 members of the Executive Office of the President, including the Director of the
			 Office of Management and Budget, shall not be exempt from Federal passenger and
			 baggage screening.Surface transportation
		  securityFor necessary
		  expenses of the Transportation Security Administration related to surface
		  transportation security activities,
		  $108,618,000, to remain available until
		  September 30, 2015.
			Transportation threat assessment and
		  credentialingFor necessary
		  expenses for the development and implementation of vetting and credentialing
		  activities, $180,206,000, to remain available
		  until September 30, 2015.
			Transportation security
		  supportFor necessary expenses
		  of the Transportation Security Administration related to transportation
		  security support and intelligence pursuant to the Aviation and Transportation
		  Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note),
		  $978,561,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the funds
		  appropriated under this heading, $20,000,000 may
		  not be obligated for headquarters administration until the Administrator of the
		  Transportation Security Administration submits to the Committees on
		  Appropriations of the Senate and the House of Representatives detailed
		  expenditure plans for air cargo security, checkpoint support, and explosives
		  detection systems refurbishment, procurement, and installations on an
		  airport-by-airport basis for fiscal year 2014: 
		  Provided further, That
		  these plans shall be submitted not later than 60 days after the date of
		  enactment of this Act.
			Federal air marshalsFor necessary expenses of the Federal Air
		  Marshal Service, $821,107,000: 
		  Provided, That the Director of the
		  Federal Air Marshal Service shall submit to the Committees on Appropriations of
		  the Senate and the House of Representatives not later than 45 days after the
		  date of enactment of this Act a detailed, classified expenditure and staffing
		  plan for ensuring optimal coverage of high risk
		  flights.
			Coast
		  Guard
			Operating expensesFor necessary expenses for the operation and
		  maintenance of the Coast Guard, not otherwise provided for; purchase or lease
		  of not to exceed 25 passenger motor vehicles, which shall be for replacement
		  only; purchase or lease of small boats for contingent and emergent requirements
		  (at a unit cost of no more than $700,000) and
		  repairs and service-life replacements, not to exceed a total of
		  $31,000,000; purchase or lease of boats
		  necessary for overseas deployments and activities; minor shore construction
		  projects not exceeding $1,000,000 in total cost
		  on any location; payments pursuant to section 156 of Public Law 97–377 (42
		  U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare;
		  $7,026,346,000; of which
		  $567,000,000 shall be for defense-related
		  activities, of which $227,000,000 is designated
		  by the Congress for Overseas Contingency Operations/Global War on Terrorism
		  pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985; of which
		  $24,500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed
		  $15,300 shall be for official reception and
		  representation expenses: 
		  Provided, That none of the funds
		  made available by this Act shall be for expenses incurred for recreational
		  vessels under section 12114 of title 46, United States Code, except to the
		  extent fees are collected from owners of yachts and credited to this
		  appropriation: 
		  Provided further, That
		  of the funds provided under this heading,
		  $75,000,000 shall be withheld from obligation
		  for Coast Guard Headquarters Directorates until a future-years capital
		  investment plan for fiscal years 2015 through 2019, as specified under the
		  heading Coast Guard Acquisition, Construction, and Improvements
		  of this Act is submitted to the Committees on Appropriations of the Senate and
		  the House of Representatives: 
		  Provided further, That
		  funds made available under this heading for Overseas Contingency
		  Operations/Global War on Terrorism may be allocated by program, project, and
		  activity, notwithstanding section 503 of this Act: 
		  Provided further, That
		  without regard to the limitation as to time and condition of section 503(d) of
		  this Act, after June 30, an additional
		  $10,000,000 may be reprogrammed to or from
		  Military Pay and Allowances in accordance with subsections (a), (b), and (c),
		  of section 503.
			Environmental compliance and
		  restorationFor necessary
		  expenses to carry out the environmental compliance and restoration functions of
		  the Coast Guard under chapter 19 of title 14, United States Code,
		  $13,165,000 to remain available until September
		  30, 2018.
			Reserve trainingFor necessary expenses of the Coast Guard
		  Reserve, as authorized by law; operations and maintenance of the Coast Guard
		  reserve program; personnel and training costs; and equipment and services;
		  $122,491,000.
			Acquisition, construction, and
		  improvementsFor necessary
		  expenses of acquisition, construction, renovation, and improvement of aids to
		  navigation, shore facilities, vessels, and aircraft, including equipment
		  related thereto; and maintenance, rehabilitation, lease and operation of
		  facilities and equipment; as authorized by law;
		  $1,229,684,000; of which
		  $20,000,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following
		  amounts, to remain available until September 30, 2018, (except as subsequently
		  specified), shall be available as follows:
		  $18,000,000 for military family housing, of
		  which not more than $349,996 shall be derived
		  from the Coast Guard Housing Fund established pursuant to 14 U.S.C. 687;
		  $1,004,000,000 shall be available to acquire,
		  effect major repairs to, renovate, or improve vessels, small boats, and related
		  equipment; $28,000,000 to acquire, effect major
		  repairs to, renovate, or improve aircraft or increase aviation capability;
		  $59,930,000 for other acquisition programs; of
		  which $5,000,000 for shore facilities and aids
		  to navigation, including facilities at Department of Defense installations used
		  by the Coast Guard; and $114,754,000 to remain
		  available until September 30, 2014, for personnel compensation and benefits and
		  related costs: 
		  Provided, That the funds provided
		  by this Act shall be immediately available and allotted to contract for the
		  production of the seventh National Security Cutter notwithstanding the
		  availability of funds for post-production costs: 
		  Provided further, That
		  the funds provided by this Act shall be immediately available and allotted to
		  contract for long lead time materials, components, and designs for the eighth
		  National Security Cutter notwithstanding the availability of funds for
		  production costs or post-production costs: 
		  Provided further, That
		  the Commandant of the Coast Guard shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget is submitted each year under section 1105(a) of title
		  31, United States Code, a future-years capital investment plan for the Coast
		  Guard that identifies for each requested capital
		  asset—
				(1)the proposed
			 appropriations included in that budget;
				(2)the total estimated cost
			 of completion, including and clearly delineating the costs of associated major
			 acquisition systems infrastructure and transition to operations;
				(3)projected funding levels
			 for each fiscal year for the next 5 fiscal years or until acquisition program
			 baseline or project completion, whichever is earlier;
				(4)an estimated completion
			 date at the projected funding levels; and
				(5)a current acquisition
			 program baseline for each capital asset, as applicable, that—
					(A)includes the total
			 acquisition cost of each asset, subdivided by fiscal year and including a
			 detailed description of the purpose of the proposed funding levels for each
			 fiscal year, including for each fiscal year funds requested for design,
			 pre-acquisition activities, production, structural modifications,
			 missionization, post-delivery, and transition to operations costs;
					(B)includes a detailed
			 project schedule through completion, subdivided by fiscal year, that
			 details—
						(i)quantities planned for
			 each fiscal year; and
						(ii)major acquisition and
			 project events, including development of operational requirements, contracting
			 actions, design reviews, production, delivery, test and evaluation, and
			 transition to operations, including necessary training, shore infrastructure,
			 and logistics;
						(C)notes and explains any
			 deviations in cost, performance parameters, schedule, or estimated date of
			 completion from the original acquisition program baseline and the most recent
			 baseline approved by the Department of Homeland Security's Acquisition Review
			 Board, if applicable;
					(D)aligns the acquisition of
			 each asset to mission requirements by defining existing capabilities of
			 comparable legacy assets, identifying known capability gaps between such
			 existing capabilities and stated mission requirements, and explaining how the
			 acquisition of each asset will address such known capability gaps;
					(E)defines lifecycle costs
			 for each asset and the date of the estimate on which such costs are based,
			 including all associated costs of major acquisitions systems infrastructure and
			 transition to operations, delineated by purpose and fiscal year for the
			 projected service life of the asset;
					(F)includes the earned value
			 management system summary schedule performance index and cost performance index
			 for each asset, if applicable; and
					(G)includes a phase-out and
			 decommissioning schedule delineated by fiscal year for each existing legacy
			 asset that each asset is intended to replace or recapitalize:
					Provided
				further, That the Commandant of the Coast Guard shall ensure
			 that amounts specified in the future-years capital investment plan are
			 consistent, to the maximum extent practicable, with proposed appropriations
			 necessary to support the programs, projects, and activities of the Coast Guard
			 in the President's budget as submitted under section 1105(a) of title 31,
			 United States Code, for that fiscal year: 
			 Provided further,
			 That any inconsistencies between the capital investment plan and proposed
			 appropriations shall be identified and justified: 
			 Provided further,
			 That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply
			 with respect to the amounts made available under this heading.Research, development, test, and
		  evaluationFor necessary
		  expenses for applied scientific research, development, test, and evaluation;
		  and for maintenance, rehabilitation, lease, and operation of facilities and
		  equipment; as authorized by law; $19,781,000 to
		  remain available until September 30, 2016, of which
		  $500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
		  Provided, That there may be
		  credited to and used for the purposes of this appropriation funds received from
		  State and local governments, other public authorities, private sources, and
		  foreign countries for expenses incurred for research, development, testing, and
		  evaluation.
			Retired payFor retired pay, including the payment of
		  obligations otherwise chargeable to lapsed appropriations for this purpose,
		  payments under the Retired Serviceman's Family Protection and Survivor Benefits
		  Plans, payment for career status bonuses, concurrent receipts and
		  combat-related special compensation under the National Defense Authorization
		  Act, and payments for medical care of retired personnel and their dependents
		  under chapter 55 of title 10, United States Code,
		  $1,460,000,000 to remain available until
		  expended.
			United States Secret
		  Service
			Salaries and expensesFor necessary expenses of the United States
		  Secret Service, including purchase of not to exceed 652 vehicles for
		  police-type use for replacement only; hire of passenger motor vehicles;
		  purchase of motorcycles made in the United States; hire of aircraft; services
		  of expert witnesses at such rates as may be determined by the Director of the
		  Secret Service; rental of buildings in the District of Columbia, and fencing,
		  lighting, guard booths, and other facilities on private or other property not
		  in Government ownership or control, as may be necessary to perform protective
		  functions; payment of per diem or subsistence allowances to employees in cases
		  in which a protective assignment on the actual day or days of the visit of a
		  protectee requires an employee to work 16 hours per day or to remain overnight
		  at a post of duty; conduct of and participation in firearms matches;
		  presentation of awards; travel of United States Secret Service employees on
		  protective missions without regard to the limitations on such expenditures in
		  this or any other Act if approval is obtained in advance from the Committees on
		  Appropriations of the Senate and the House of Representatives; research and
		  development; grants to conduct behavioral research in support of protective
		  research and operations; and payment in advance for commercial accommodations
		  as may be necessary to perform protective functions;
		  $1,529,902,000;
		  of which not to exceed $19,125 shall be for
		  official reception and representation expenses; of which not to exceed
		  $100,000 shall be to provide technical
		  assistance and equipment to foreign law enforcement organizations in
		  counterfeit investigations; of which $2,366,000
		  shall be for forensic and related support of investigations of missing and
		  exploited children; of which $6,000,000 shall be
		  for a grant for activities related to investigations of missing and exploited
		  children and shall remain available until September 30, 2015; and of which
		  $6,000,000 shall be for activities related to
		  training in electronic crimes investigations and forensics: 
		  Provided, That
		  $18,000,000 for protective travel shall remain
		  available until September 30, 2015: 
		  Provided further, That
		  $4,500,000 for National Special Security Events
		  shall remain available until September 30, 2015: 
		  Provided further, That
		  the United States Secret Service is authorized to obligate funds in
		  anticipation of reimbursements from Federal agencies and entities, as defined
		  in section 105 of title 5, United States Code, for personnel receiving training
		  sponsored by the James J. Rowley Training Center, except that total obligations
		  at the end of the fiscal year shall not exceed total budgetary resources
		  available under this heading at the end of the fiscal year: 
		  Provided further, That
		  none of the funds made available under this heading shall be available to
		  compensate any employee for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be made available for the protection
		  of the head of a Federal agency other than the Secretary of Homeland Security: 
		  Provided further, That
		  the Director of the United States Secret Service may enter into an agreement to
		  provide such protection on a fully reimbursable basis: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be obligated for the purpose of
		  opening a new permanent domestic or overseas office or location unless the
		  Committees on Appropriations of the Senate and the House of Representatives are
		  notified 15 days in advance of such obligation: 
		  Provided further, That
		  for purposes of section 503(b) of this Act,
		  $15,000,000 or 10 percent, whichever is less,
		  may be transferred between Protection of persons and facilities
		  and Domestic field operations.
			Acquisition, construction,
		  improvements, and related expensesFor necessary expenses for acquisition,
		  construction, repair, alteration, and improvement of physical and technological
		  infrastructure, $51,775,000;
		  of which $5,380,000,
		  to remain available until September 30, 2018, shall be for acquisition,
		  construction, improvement, and maintenance of facilities; and of which
		  $46,395,000,
		  to remain available until September 30,
		  2016, shall be for
		  information integration and technology transformation
		  execution.
			III
			Protection, preparedness, response, and
		  recovery
			National Protection and Programs
		  Directorate
			Management and
		  administrationFor salaries
		  and expenses of the Office of the Under Secretary for the National Protection
		  and Programs Directorate, support for operations, and information technology,
		  $59,523,000: 
		  Provided, That not to exceed
		  $3,825 shall be for official reception and
		  representation expenses.
			Infrastructure protection and
		  information securityFor
		  necessary expenses for infrastructure protection and information security
		  programs and activities, as authorized by title II of the Homeland Security Act
		  of 2002 (6 U.S.C. 121 et seq.), $1,209,000,000,
		  of which $250,000,000 shall remain available
		  until September 30, 2015.
			Federal Protective
		  ServiceThe revenues and
		  collections of security fees credited to this account shall be available until
		  expended for necessary expenses related to the protection of Federally owned
		  and leased buildings and for the operations of the Federal Protective Service: 
		  Provided, That the Secretary of
		  Homeland Security and the Director of the Office of Management and Budget shall
		  certify in writing to the Committees on Appropriations of the Senate and the
		  House of Representatives not later than December 31, 2013, that the operations
		  of the Federal Protective Service will be fully funded in fiscal year 2014
		  through revenues and collection of security fees, and shall adjust the fees to
		  ensure fee collections are sufficient to ensure that the Federal Protective
		  Service maintains not fewer than 1,371 full-time equivalent staff and 1,007
		  full-time equivalent Police Officers, Inspectors, Area Commanders, and Special
		  Agents who, while working, are directly engaged on a daily basis protecting and
		  enforcing laws at Federal buildings (referred to as in-service field
		  staff): 
		  Provided further, That
		  the Director of the Federal Protective Service shall include with the
		  submission of the President's fiscal year 2015 budget a strategic human capital
		  plan that aligns fee collections to personnel requirements based on a current
		  threat assessment.
			Office of biometric identity
		  managementFor necessary
		  expenses for the Office of Biometric Identity Management, as authorized by
		  section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
		  U.S.C. 1365b), $205,967,000:
		  
		  Provided, That of the total amount
		  made available under this heading,
		  $113,956,000
		  shall remain available until September 30, 2016.
			Office of Health AffairsFor necessary expenses of the Office of
		  Health Affairs, $127,689,000; of which
		  $26,261,000 is for salaries and expenses and
		  $87,609,000 is for BioWatch operations: 
		  Provided, That of the amount made
		  available under this heading, $13,819,000 shall
		  remain available until September 30, 2015, for biosurveillance, chemical
		  defense, medical and health planning and coordination, and workforce health
		  protection: 
		  Provided further, That
		  not to exceed $2,250 shall be for official
		  reception and representation expenses.
			Federal Emergency Management
		  Agency
			Salaries and expensesFor necessary expenses of the Federal
		  Emergency Management Agency, $948,822,000,
		  including activities authorized by the National Flood Insurance Act of 1968 (42
		  U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act
		  of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction
		  Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50
		  U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of
		  1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.),
		  the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland
		  Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations
		  of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire
		  Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina
		  Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394),
		  and the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141,
		  126 Stat. 917): 
		  Provided, That not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $35,180,000 shall be for the Urban Search and
		  Rescue Response System, of which none is available for Federal Emergency
		  Management Agency administrative costs: Provided
			 further, That of the total amount made available under this
		  heading, $32,000,000 shall remain available
		  until September 30, 2015, for capital improvements and other expenses related
		  to continuity of operations at the Mount Weather Emergency Operations
		  Center: Provided further, That
		  of the total amount made available, $4,293,000
		  shall be for the Office of National Capital Region Coordination: 
		  Provided further, That
		  of the total amount made available under this heading, no less than
		  $5,000,000 shall remain available until
		  September 30, 2015, for expenses related to modernization of automated systems:
		  
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency, in consultation
		  with the Department of Homeland Security Chief Information Officer, shall
		  submit to the Committees on Appropriations of the Senate and the House of
		  Representatives an expenditure plan including results to date, plans for the
		  program, and a list of projects with associated funding provided from prior
		  appropriations and provided by this Act for modernization of automated
		  systems.
			State and local programsFor grants contracts, cooperative
		  agreements, and other activities, $1,502,000,000
		  which shall be allocated as follows:
				(1)$453,000,000
			 shall be for the State Homeland Security Grant Program under section 2004 of
			 the Homeland Security Act of 2002 (6 U.S.C. 605), of which not less than
			 $46,600,000 shall be for Operation Stonegarden: 
			 Provided, That notwithstanding
			 subsection (c)(4) of such section 2004, for fiscal year 2014, the Commonwealth
			 of Puerto Rico shall make available to local and tribal governments amounts
			 provided to the Commonwealth of Puerto Rico under this paragraph in accordance
			 with subsection (c)(1) of such section 2004.
				(2)$614,152,000
			 shall be for the Urban Area Security Initiative under section 2003 of the
			 Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than
			 $13,000,000 shall be for organizations (as
			 described under section 501(c)(3) of the Internal Revenue Code of 1986 and
			 exempt from tax section 501(a) of such code) determined by the Secretary of
			 Homeland Security to be at high risk of a terrorist attack.
				(3)$100,640,000
			 shall be for Public Transportation Security Assistance Railroad Security
			 Assistance, and Over-the-Road Bus Security Assistance under sections 1406,
			 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act
			 of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less
			 than $10,000,000 shall be for Amtrak security: 
			 Provided, That such public
			 transportation security assistance shall be provided directly to public
			 transportation agencies.
				(4)$100,640,000
			 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.
				(5)$233,568,000
			 shall be to sustain current operations for training, exercises, technical
			 assistance, and other programs, of which
			 $162,905,000 shall be for training of State,
			 local, and tribal emergency response providers:
				Provided,
			 That for grants under paragraphs (1) through (4), applications for grants shall
			 be made available to eligible applicants not later than 60 days after the date
			 of enactment of this Act, that eligible applicants shall submit applications
			 not later than 80 days after the grant announcement, and the Administrator of
			 the Federal Emergency Management Agency shall act within 65 days after the
			 receipt of an application: 
			 Provided further,
			 That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002
			 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may not use
			 more than 5 percent of the amount of a grant made available under this heading
			 for expenses directly related to administration of the grant: 
			 Provided further,
			 That for grants under paragraphs (1) and (2), the installation of
			 communications towers is not considered construction of a building or other
			 physical facility: 
			 Provided further,
			 That grantees shall provide reports on their use of funds, as determined
			 necessary by the Secretary of Homeland Security: 
			 Provided further,
			 That notwithstanding section 509 of this Act the Administrator of the Federal
			 Emergency Management Agency may use the funds provided in paragraph (5) to
			 acquire real property for the purpose of establishing or appropriately
			 extending the security buffer zones around Federal Emergency Management Agency
			 training facilities.Firefighter assistance
		  grantsFor grants for programs
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.), $675,000,000, to remain available
		  until September 30, 2015, of which $337,500,000
		  shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and
		  $337,500,000 shall be available to carry out
		  section 34 of that Act (15 U.S.C. 2229a).
			Emergency management performance
		  grantsFor emergency
		  management performance grants, as authorized by the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief
		  and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards
		  Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3
		  of 1978 (5 U.S.C. App.),
		  $350,000,000.
			Radiological emergency preparedness
		  programThe aggregate charges
		  assessed during fiscal year 2014, as authorized in title III of the Departments
		  of Veterans Affairs and Housing and Urban Development, and Independent Agencies
		  Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent
		  of the amounts anticipated by the Department of Homeland Security necessary for
		  its radiological emergency preparedness program for the next fiscal year: 
		  Provided, That the methodology for
		  assessment and collection of fees shall be fair and equitable and shall reflect
		  costs of providing such services, including administrative costs of collecting
		  such fees: 
		  Provided further, That
		  fees received under this heading shall be deposited in this account as
		  offsetting collections and will become available for authorized purposes on
		  October 1, 2014, and remain available until September 30,
		  2016.
			United States Fire
		  AdministrationFor necessary
		  expenses of the United States Fire Administration and for other purposes, as
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.),
		  $44,000,000.
			Disaster relief
		  fund
			(including transfer of
		  funds)For necessary expenses
		  in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act (42 U.S.C. 5121 et seq.), $6,220,908,000 to
		  remain available until expended, of which
		  $24,000,000 shall be transferred to the
		  Department of Homeland Security Office of Inspector General for audits and
		  investigations related to disasters: 
		  Provided, That the Administrator of
		  the Federal Emergency Management Agency shall submit an expenditure plan to the
		  Committees on Appropriations of the Senate and the House of Representatives
		  detailing the use of the funds made available in this or any other Act for
		  disaster readiness and support not later than 60 days after the date of
		  enactment of this Act: 
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency shall submit to
		  such Committees a quarterly report detailing obligations against the
		  expenditure plan and a justification for any changes from the initial plan: 
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency shall submit to
		  the Committees on Appropriations of the Senate and the House of Representatives
		  the following reports, including a specific description of the methodology and
		  the source data used in developing such reports:
				(1)an estimate of the
			 following amounts shall be submitted for the budget year at the time that the
			 President's budget is submitted each year under section 1105(a) of title 31,
			 United States Code:
					(A)the unobligated balance
			 of funds to be carried over from the prior fiscal year to the budget
			 year;
					(B)the unobligated balance
			 of funds to be carried over from the budget year to the budget year plus
			 1;
					(C)the amount of obligations
			 for non-catastrophic events for the budget year;
					(D)the amount of obligations
			 for the budget year for catastrophic events delineated by event and by
			 State;
					(E)the total amount that has
			 been previously obligated or will be required for catastrophic events
			 delineated by event and by State for all prior years, the current year, the
			 budget year, the budget year plus 1, the budget year plus 2, and the budget
			 year plus 3 and beyond;
					(F)the amount of previously
			 obligated funds that will be recovered for the budget year;
					(G)the amount that will be
			 required for obligations for emergencies, as described in section 102(1) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(1)), major disasters, as described in section 102(2) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire
			 management assistance grants, as described in section 420 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge
			 activities, and disaster readiness and support activities;
					(H)the amount required for
			 activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public
			 Law 99–177);
					(2)an estimate or actual
			 amounts, if available, of the following for the current fiscal year shall be
			 submitted not later than the fifth day of each month:
					(A)a summary of the amount
			 of appropriations made available by source, the transfers executed, the
			 previously allocated funds recovered, and the commitments, allocations, and
			 obligations made;
					(B)a table of disaster
			 relief activity delineated by month, including—
						(i)the beginning and ending
			 balances;
						(ii)the total obligations to
			 include amounts obligated for fire assistance, emergencies, surge, and disaster
			 support activities;
						(iii)the obligations for
			 catastrophic events delineated by event and by State; and
						(iv)the amount of previously
			 obligated funds that are recovered;
						(C)a summary of allocations,
			 obligations, and expenditures for catastrophic events delineated by event;
			 and
					(D)the date on which funds
			 appropriated will be exhausted:
					Provided
				further, That of the amount provided under this heading,
			 $5,626,386,000 shall be for major disasters
			 declared pursuant to the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.): 
			 Provided further,
			 That the amount in the preceding proviso is designated by the Congress as being
			 for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis
		  programFor necessary
		  expenses, including administrative costs, under section 1360 of the National
		  Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215,
		  100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform
		  Act of 2012, (Public Law 112–141, 126 Stat. 917),
		  $95,203,000, and such additional sums as may be
		  provided by State and local governments or other political subdivisions for
		  cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C.
		  4101(f)(2)), to remain available until expended.
			National flood insurance
		  fundFor activities under the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood
		  Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), and the
		  Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126
		  Stat. 917), $176,300,000, which shall be derived
		  from offsetting amounts collected under section 1308(d) of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4015(d)); of which not to exceed
		  $22,000,000 shall be available for salaries and
		  expenses associated with flood mitigation and flood insurance operations; and
		  not less than $154,300,000 shall be available
		  for flood plain management and flood mapping, to remain available until
		  September 30, 2015: 
		  Provided, That any additional fees
		  collected pursuant to section 1308(d) of the National Flood Insurance Act of
		  1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this
		  account, to be available for flood plain management and flood mapping: 
		  Provided further, That
		  in fiscal year 2014, no funds shall be available from the National Flood
		  Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess
		  of:
				(1)$132,000,000
			 for operating expenses;
				(2)$1,152,000,000
			 for commissions and taxes of agents;
				(3)such sums as are
			 necessary for interest on Treasury borrowings; and
				(4)$100,000,000,
			 which shall remain available until expended, for flood mitigation actions under
			 section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c): 
			 Provided further,
			 That the amounts collected under section 102 of the Flood Disaster Protection
			 Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood
			 Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund
			 to supplement other amounts specified as available for section 1366 of the
			 National Flood Insurance Act of 1968, notwithstanding subsection (f)(8) of such
			 section 102 (42 U.S.C. 4012a(f)(8)) and subsection 1366(e) and paragraphs (2)
			 and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4104c(e), 4104d(b)(2)–(3)): 
			 Provided further,
			 That total administrative costs shall not exceed 4 percent of the total
			 appropriation.
				National predisaster mitigation
		  fundFor the predisaster
		  mitigation grant program under section 203 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5133),
		  $25,000,000, to remain available until
		  expended.
			Emergency food and
		  shelterTo carry out the
		  emergency food and shelter program pursuant to title III of the McKinney-Vento
		  Homeless Assistance Act (42 U.S.C. 11331 et seq.),
		  $120,000,000, to remain available until
		  expended: 
		  Provided, That total administrative
		  costs shall not exceed 3.5 percent of the total amount made available under
		  this heading.
			IV
			RESEARCH, DEVELOPMENT, TRAINING, AND
		  SERVICES
			United States Citizenship and
		  Immigration ServicesFor
		  necessary expenses for citizenship and immigration services,
		  $118,889,000, of which
		  $113,889,000 is for the E-Verify Program, as
		  described in section 403(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States
		  employers with maintaining a legal workforce, and of which
		  $5,000,000 is for the Citizenship and
		  Integration Grant Program: 
		  Provided, That notwithstanding any
		  other provision of law, funds otherwise made available to United States
		  Citizenship and Immigration Services may be used to acquire, operate, equip,
		  and dispose of up to 5 vehicles, for replacement only, for areas where the
		  Administrator of General Services does not provide vehicles for lease: 
		  Provided further, That
		  the Director of United States Citizenship and Immigration Services may
		  authorize employees who are assigned to those areas to use such vehicles to
		  travel between the employees' residences and places of employment: 
		  Provided further, That
		  none of the funds made available in this Act for grants for immigrant
		  integration may be used to provide services to aliens who have not been
		  lawfully admitted for permanent residence.
			Federal Law Enforcement Training
		  Center
			Salaries and expensesFor necessary expenses of the Federal Law
		  Enforcement Training Center, including materials and support costs of Federal
		  law enforcement basic training; the purchase of not to exceed 117 vehicles for
		  police-type use and hire of passenger motor vehicles; expenses for student
		  athletic and related activities; the conduct of and participation in firearms
		  matches and presentation of awards; public awareness and enhancement of
		  community support of law enforcement training; room and board for student
		  interns; a flat monthly reimbursement to employees authorized to use personal
		  mobile phones for official duties; and services as authorized by section 3109
		  of title 5, United States Code; $227,845,000;
		  of which up to $44,635,000
		  shall remain available until September 30, 2015, for materials and support
		  costs of Federal law enforcement basic training; of which
		  $300,000 shall remain available until expended
		  to be distributed to Federal law enforcement agencies for expenses incurred
		  participating in training accreditation; and of which not to exceed
		  $9,180 shall be for official reception and
		  representation expenses: 
		  Provided, That the Center is
		  authorized to obligate funds in anticipation of reimbursements from agencies
		  receiving training sponsored by the Center, except that total obligations at
		  the end of the fiscal year shall not exceed total budgetary resources available
		  at the end of the fiscal year: 
		  Provided further, That
		  section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by
		  Public Law 112–74, is further amended by striking December 31,
		  2015 and
		  inserting December 31, 2016: 
		  Provided further, That
		  the Director of the Federal Law Enforcement Training Center shall schedule
		  basic or advanced law enforcement training, or both, at all four training
		  facilities under the control of the Federal Law Enforcement Training Center to
		  ensure that such training facilities are operated at the highest capacity
		  throughout the fiscal year: 
		  Provided further, That
		  the Federal Law Enforcement Training Accreditation Board, including
		  representatives from the Federal law enforcement community and non-Federal
		  accreditation experts involved in law enforcement training, shall lead the
		  Federal law enforcement training accreditation process to continue the
		  implementation of measuring and assessing the quality and effectiveness of
		  Federal law enforcement training programs, facilities, and
		  instructors.
			Acquisitions, construction,
		  improvements, and related expensesFor acquisition of necessary additional real
		  property and facilities, construction, and ongoing maintenance, facility
		  improvements, and related expenses of the Federal Law Enforcement Training
		  Center, $30,885,000, to remain available until
		  September 30, 2018: 
		  Provided, That the Center is
		  authorized to accept reimbursement to this appropriation from government
		  agencies requesting the construction of special use
		  facilities.
			Science and
		  Technology
			Management and
		  administrationFor salaries
		  and expenses of the Office of the Under Secretary for Science and Technology
		  and for management and administration of programs and activities, as authorized
		  by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.),
		  $129,000,000: 
		  Provided, That not to exceed
		  $7,650 shall be for official reception and
		  representation expenses.
			Research, development, acquisition, and
		  operationsFor necessary
		  expenses for science and technology research, including advanced research
		  projects, development, test and evaluation, acquisition, and operations as
		  authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et
		  seq.), and the purchase or lease of not to exceed 5 vehicles,
		  $1,089,488,000; of which
		  $541,703,000 shall remain available until
		  September 30, 2016; and of which
		  $547,785,000
		  shall remain available until September 30, 2018, solely for operation and
		  construction of laboratory facilities.
			Domestic Nuclear Detection
		  Office
			Management and
		  administrationFor salaries
		  and expenses of the Domestic Nuclear Detection Office, as authorized by title
		  XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management
		  and administration of programs and activities,
		  $37,353,000: 
		  Provided, That not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  not later than 120 days after the date of enactment of this Act, the Secretary
		  of Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives a strategic plan of investments
		  necessary to implement the Department of Homeland Security's responsibilities
		  under the domestic component of the global nuclear detection architecture that
		  shall:
				(1)define the role and
			 responsibilities of each Departmental component in support of the domestic
			 detection architecture, including any existing or planned programs to
			 pre-screen cargo or conveyances overseas;
				(2)identify and describe the
			 specific investments being made by each Departmental component in fiscal year
			 2014 and planned for fiscal year 2015 to support the domestic architecture and
			 the security of sea, land, and air pathways into the United States;
				(3)describe the investments
			 necessary to close known vulnerabilities and gaps, including associated costs
			 and time frames, and estimates of feasibility and cost effectiveness;
			 and
				(4)explain how the
			 Department's research and development funding is furthering the implementation
			 of the domestic nuclear detection architecture, including specific investments
			 planned for each of fiscal years 2014 and 2015.
				Research, development, and
		  operationsFor necessary
		  expenses for radiological and nuclear research, development, testing,
		  evaluation, and operations, $209,200,000, to
		  remain available until September 30, 2016.
			Systems acquisitionFor expenses for the Domestic Nuclear
		  Detection Office acquisition and deployment of radiological detection systems
		  in accordance with the global nuclear detection architecture,
		  $42,600,000, to remain available until September
		  30, 2016.
			V
			GENERAL
		  PROVISIONS
			(including rescissions of
		  funds)
			501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			502.Subject to the requirements of section 503
			 of this Act, the unexpended balances of prior appropriations provided for
			 activities in this Act may be transferred to appropriation accounts for such
			 activities established pursuant to this Act, may be merged with funds in the
			 applicable established accounts, and thereafter may be accounted for as one
			 fund for the same time period as originally enacted.
			503.(a)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2014, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees available to the
			 agencies funded by this Act, shall be available for obligation or expenditure
			 through a reprogramming of funds that:
					(1)creates a new program,
			 project, or activity;
					(2)eliminates a program,
			 project, office, or activity;
					(3)increases funds for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress;
					(4)proposes to use funds
			 directed for a specific activity by either of the Committees on Appropriations
			 of the Senate or the House of Representatives for a different purpose;
			 or
					(5)contracts out any
			 function or activity for which funding levels were requested for Federal
			 full-time equivalents in the object classification tables contained in the
			 fiscal year 2014 Budget Appendix for the Department of Homeland Security, as
			 modified by the report accompanying this Act, unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such reprogramming of funds.
					(b)None of the funds
			 provided by this Act, provided by previous appropriations Acts to the agencies
			 in or transferred to the Department of Homeland Security that remain available
			 for obligation or expenditure in fiscal year 2014, or provided from any
			 accounts in the Treasury of the United States derived by the collection of fees
			 or proceeds available to the agencies funded by this Act, shall be available
			 for obligation or expenditure for programs, projects, or activities through a
			 reprogramming of funds in excess of $5,000,000
			 or 10 percent, whichever is less, that:
					(1)augments existing
			 programs, projects, or activities;
					(2)reduces by 10 percent
			 funding for any existing program, project, or activity;
					(3)reduces the numbers of
			 personnel by 10 percent as approved by the Congress; or
					(4)results from any general
			 savings from a reduction in personnel that would result in a change in existing
			 programs, projects, or activities as approved by the Congress, unless the
			 Committees on Appropriations of the Senate and the House of Representatives are
			 notified 15 days in advance of such reprogramming of funds.
					(c)Not to exceed 5 percent
			 of any appropriation made available for the current fiscal year for the
			 Department of Homeland Security by this Act or provided by previous
			 appropriations Acts may be transferred between such appropriations, but no such
			 appropriation, except as otherwise specifically provided, shall be increased by
			 more than 10 percent by such transfers: 
			 Provided, That any transfer under
			 this section shall be treated as a reprogramming of funds under subsection (b)
			 and shall not be available for obligation unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such transfer.
				(d)Notwithstanding
			 subsections (a), (b), and (c) of this section, no funds shall be reprogrammed
			 within or transferred between appropriations based upon an initial notification
			 provided after June 30, except in extraordinary circumstances that imminently
			 threaten the safety of human life or the protection of property.
				(e)The notification
			 thresholds and procedures set forth in this section shall apply to any use of
			 deobligated balances of funds provided in previous Department of Homeland
			 Security Appropriations Acts.
				504.The Department of Homeland Security Working
			 Capital Fund, established pursuant to section 403 of Public Law 103–356 (31
			 U.S.C. 501 note), shall continue operations as a permanent working capital fund
			 for fiscal year 2014: 
			 Provided, That none of the funds
			 appropriated or otherwise made available to the Department of Homeland Security
			 may be used to make payments to the Working Capital Fund, except for the
			 activities and amounts allowed in the President's fiscal year 2014
			 budget: Provided further, That
			 funds provided to the Working Capital Fund shall be available for obligation
			 until expended to carry out the purposes of the Working Capital Fund: Provided further, That all
			 departmental components shall be charged only for direct usage of each Working
			 Capital Fund service: Provided
				further, That funds provided to the Working Capital Fund
			 shall be used only for purposes consistent with the contributing
			 component: Provided further,
			 That the Working Capital Fund shall be paid in advance or reimbursed at rates
			 which will return the full cost of each service:
				Provided further, That the Working Capital Fund shall be
			 subject to the requirements of section 503 of this Act.
			505.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2014 from appropriations for salaries and expenses for
			 fiscal year 2014 in this Act shall remain available through September 30, 2015
			 in the account and for the purposes for which the appropriations were provided:
			 
			 Provided, That prior to the
			 obligation of such funds, a request shall be submitted to the Committees on
			 Appropriations of the Senate and the House of Representatives for notification
			 in accordance with section 503 of this Act.
			506.Funds made available by this Act for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2014 until the enactment of an Act authorizing
			 intelligence activities for fiscal year 2014.
			507.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used to—
					(1)make or award a grant
			 allocation, grant, contract, other transaction agreement, task or delivery
			 order on a Department of Homeland Security multiple award contract, or to issue
			 a letter of intent totaling in excess of
			 $1,000,000;
					(2)award a task or delivery
			 order requiring an obligation of funds in an amount greater than
			 $10,000,000 from multi-year Department of
			 Homeland Security funds or a task or delivery order that would cause cumulative
			 obligations of multi-year funds in a single account to exceed 50 percent of the
			 total amount appropriated;
					(3)make a sole-source grant
			 award; or
					(4)announce publicly the
			 intention to make or award items under paragraph (1), (2), or (3) including a
			 contract covered by the Federal Acquisition Regulation.
					(b)The Secretary of Homeland
			 Security may waive the prohibition under subsection (a) if the Secretary
			 notifies the Committees on Appropriations of the Senate and the House of
			 Representatives at least 3 full business days in advance of making an award or
			 issuing a letter as described in that subsection.
				(c)If the Secretary of
			 Homeland Security determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made without
			 notification, and the Secretary shall notify the Committees on Appropriations
			 of the Senate and the House of Representatives not later than 5 full business
			 days after such an award is made or letter issued.
				(d)A notification under this
			 section—
					(1)may not involve funds
			 that are not available for obligation; and
					(2)shall include the amount
			 of the award; the fiscal year for which the funds for the award were
			 appropriated; the type of contract; and the account and each program, project,
			 and activity from which the funds are being drawn.
					(e)The Administrator of the
			 Federal Emergency Management Agency shall brief the Committees on
			 Appropriations of the Senate and the House of Representatives 5 full business
			 days in advance of announcing publicly the intention of making an award under
			 State and Local Programs.
				508.Notwithstanding any other provision of law,
			 no agency shall purchase, construct, or lease any additional facilities, except
			 within or contiguous to existing locations, to be used for the purpose of
			 conducting Federal law enforcement training without the advance approval of the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 except that the Federal Law Enforcement Training Center is authorized to obtain
			 the temporary use of additional facilities by lease, contract, or other
			 agreement for training that cannot be accommodated in existing Center
			 facilities.
			509.None of the funds appropriated or otherwise
			 made available by this Act may be used for expenses for any construction,
			 repair, alteration, or acquisition project for which a prospectus otherwise
			 required under chapter 33 of title 40, United States Code, has not been
			 approved, except that necessary funds may be expended for each project for
			 required expenses for the development of a proposed prospectus.
			510.(a)Sections 520, 522, and 530 of the
			 Department of Homeland Security Appropriations Act, 2008 (division E of Public
			 Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made
			 available in this Act in the same manner as such sections applied to funds made
			 available in that Act.
				(b)The third proviso of
			 section 537 of the Department of Homeland Security Appropriations Act, 2006 (6
			 U.S.C. 114), shall not apply with respect to funds made available in this
			 Act.
				511.None of the funds made available in this
			 Act may be used in contravention of the applicable provisions of the Buy
			 American Act. For purposes of the preceding sentence, the term “Buy American
			 Act” means chapter 83 of title 41, United States Code.
			512.None of the funds made available in this
			 Act may be used by any person other than the Privacy Officer appointed under
			 subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C.
			 142(a)) to alter, direct that changes be made to, delay, or prohibit the
			 transmission to Congress of any report prepared under paragraph (6) of such
			 subsection.
			513.None of the funds made available in this
			 Act may be used to amend the oath of allegiance required by section 337 of the
			 Immigration and Nationality Act (8 U.S.C. 1448).
			514.Within 30 days after the end of each month,
			 the Chief Financial Officer of the Department of Homeland Security shall submit
			 to the Committees on Appropriations of the Senate and the House of
			 Representatives a monthly budget and staffing report for that month that
			 includes total obligations, on-board versus funded full-time equivalent
			 staffing levels, and the number of contract employees for each office of the
			 Department.
			515.Except as provided in section 44945 of
			 title 49, United States Code, funds appropriated or transferred to
			 Transportation Security Administration Aviation Security,
			 Administration, and Transportation Security
			 Support for fiscal years 2004 and 2005 that are recovered or
			 deobligated shall be available only for the procurement or installation of
			 explosives detection systems, air cargo, baggage, and checkpoint screening
			 systems, subject to notification: 
			 Provided, That quarterly reports
			 shall be submitted to the Committees on Appropriations of the Senate and the
			 House of Representatives on any funds that are recovered or deobligated.
			516.None of the funds appropriated by this Act
			 may be used to process or approve a competition under Office of Management and
			 Budget Circular A–76 for services provided by employees (including employees
			 serving on a temporary or term basis) of United States Citizenship and
			 Immigration Services of the Department of Homeland Security who are known as
			 Immigration Information Officers, Contact Representatives, Investigative
			 Assistants, or Immigration Services Officers.
			517.Any funds appropriated to Coast Guard
			 “Acquisition, Construction, and Improvements” for fiscal years 2002, 2003,
			 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are
			 recovered, collected, or otherwise received as the result of negotiation,
			 mediation, or litigation, shall be available until expended for the Fast
			 Response Cutter program.
			518.Section 532(a) of Public Law 109–295 (120
			 Stat. 1384) is amended by striking 2013 and inserting
			 2014 and thereafter.
			519.The functions of the Federal Law
			 Enforcement Training Center instructor staff shall be classified as inherently
			 governmental for the purpose of the Federal Activities Inventory Reform Act of
			 1998 (31 U.S.C. 501 note).
			520.(a)The Secretary of Homeland Security shall
			 submit a report not later than October 15, 2014, to the Office of Inspector
			 General of the Department of Homeland Security listing all grants and contracts
			 awarded by any means other than full and open competition during fiscal year
			 2014.
				(b)The Inspector General shall review the
			 report required by subsection (a) to assess Departmental compliance with
			 applicable laws and regulations and report the results of that review to the
			 Committees on Appropriations of the Senate and the House of Representatives not
			 later than February 14, 2015.
				521.None of the funds
			 provided or otherwise made available in this Act shall be available to carry
			 out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452).
			522.Funds made available in
			 this Act may be used to alter operations within the Civil Engineering Program
			 of the Coast Guard nationwide, including civil engineering units, facilities
			 design and construction centers, maintenance and logistics commands, and the
			 Coast Guard Academy, except that none of the funds provided in this Act may be
			 used to reduce operations within any Civil Engineering Unit unless specifically
			 authorized by a statute enacted after the date of enactment of this Act.
			523.None of the funds made
			 available in this Act may be used by United States Citizenship and Immigration
			 Services to grant an immigration benefit unless the results of background
			 checks required by law to be completed prior to the granting of the benefit
			 have been received by United States Citizenship and Immigration Services, and
			 the results do not preclude the granting of the benefit.
			524.Section 831 of the Homeland Security Act of
			 2002 (6 U.S.C. 391) is amended—
				(1)in subsection (a), by striking Until
			 September 30, 2013, and inserting Until September 30,
			 2014;
				(2)in subsection (c)(1), by striking
			 September 30, 2013, and inserting September 30,
			 2014,.
				525.The Secretary of Homeland Security shall
			 require that all contracts of the Department of Homeland Security that provide
			 award fees link such fees to successful acquisition outcomes (which outcomes
			 shall be specified in terms of cost, schedule, and performance).
			526.Notwithstanding any other provision of law,
			 none of the funds provided in this or any other Act shall be used to approve a
			 waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C.
			 501(b) for the transportation of crude oil distributed from the Strategic
			 Petroleum Reserve until the Secretary of Homeland Security, after consultation
			 with the Secretaries of the Departments of Energy and Transportation and
			 representatives from the United States flag maritime industry, takes adequate
			 measures to ensure the use of United States flag vessels: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives, the Committee on Commerce, Science, and Transportation of the
			 Senate, and the Committee on Transportation and Infrastructure of the House of
			 Representatives within 2 business days of any request for waivers of navigation
			 and vessel-inspection laws pursuant to 46 U.S.C. 501(b).
			527.None of the funds in this Act shall be used
			 to reduce the United States Coast Guard’s Operations Systems Center mission or
			 its government-employed or contract staff levels.
			528.None of the funds made available in this
			 Act for U.S. Customs and Border Protection may be used to prevent an individual
			 not in the business of importing a prescription drug (within the meaning of
			 section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a
			 prescription drug from Canada that complies with the Federal Food, Drug, and
			 Cosmetic Act: 
			 Provided, That this section shall
			 apply only to individuals transporting on their person a personal-use quantity
			 of the prescription drug, not to exceed a 90-day supply: Provided further, That the
			 prescription drug may not be—
				(1)a controlled substance,
			 as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802);
			 or
				(2)a biological product, as
			 defined in section 351 of the Public Health Service Act (42 U.S.C. 262).
				529.None of the funds appropriated by this Act
			 may be used to conduct, or to implement the results of, a competition under
			 Office of Management and Budget Circular A–76 for activities performed with
			 respect to the Coast Guard National Vessel Documentation Center.
			530.The Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury, shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives of any proposed
			 transfers of funds available under section 9703.1(g)(4)(B) of title 31, United
			 States Code (as added by Public Law 102–393) from the Department of the
			 Treasury Forfeiture Fund to any agency within the Department of Homeland
			 Security: 
			 Provided, That none of the funds
			 identified for such a transfer may be obligated until the Committees on
			 Appropriations of the Senate and the House of Representatives approve the
			 proposed transfers.
			531.None of the funds made available in this
			 Act may be used for planning, testing, piloting, or developing a national
			 identification card.
			532.If the Administrator of the Transportation
			 Security Administration determines that an airport does not need to participate
			 in the E-Verify Program as described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note), the Administrator shall certify to the Committees on Appropriations of
			 the Senate and the House of Representatives that no security risks will result
			 from such non-participation.
			533.(a)Notwithstanding any other provision of this
			 Act, except as provided in subsection (b), and 30 days after the date on which
			 the President determines whether to declare a major disaster because of an
			 event and any appeal is completed, the Administrator shall publish on the Web
			 site of the Federal Emergency Management Agency a report regarding that
			 decision that shall summarize damage assessment information used to determine
			 whether to declare a major disaster.
				(b)The Administrator may
			 redact from a report under subsection (a) any data that the Administrator
			 determines would compromise national security.
				(c)In this section—
					(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
					(2)the term major
			 disaster has the meaning given that term in section 102 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
					534.Any official that is
			 required by this Act to report or to certify to the Committees on
			 Appropriations of the Senate and the House of Representatives may not delegate
			 such authority to perform that Act unless specifically authorized
			 herein.
			535.Section 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121
			 note), as amended by section 550 of the Department of Homeland Security
			 Appropriations Act, 2010 (Public Law 111–83), is further amended by striking
			 on October 4, 2013 and inserting “on October 4, 2014”.
			536.None of the funds appropriated or otherwise
			 made available in this Act may be used to transfer, release, or assist in the
			 transfer or release to or within the United States, its territories, or
			 possessions Khalid Sheikh Mohammed or any other detainee who—
				(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of
			 Defense.
				537.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.122 through 301.10–124 of title
			 41, Code of Federal Regulations.
			538.None of the funds made available in this
			 Act may be used to employ workers described in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
			539.(a)Any company that collects or retains
			 personal information directly from any individual who participates in the
			 Registered Traveler or successor program of the Transportation Security
			 Administration shall safeguard and dispose of such information in accordance
			 with the requirements in—
					(1)the National Institute
			 for Standards and Technology Special Publication 800–30, entitled Risk
			 Management Guide for Information Technology Systems;
					(2)the National Institute
			 for Standards and Technology Special Publication 800–53, Revision 3, entitled
			 Recommended Security Controls for Federal Information Systems and
			 Organizations; and
					(3)any supplemental
			 standards established by the Administrator of the Transportation Security
			 Administration (referred to in this section as the
			 Administrator).
					(b)The airport authority or
			 air carrier operator that sponsors the company under the Registered Traveler
			 program shall be known as the Sponsoring Entity.
				(c)The Administrator shall
			 require any company covered by subsection (a) to provide, not later than 30
			 days after the date of enactment of this Act, to the Sponsoring Entity written
			 certification that the procedures used by the company to safeguard and dispose
			 of information are in compliance with the requirements under subsection (a).
			 Such certification shall include a description of the procedures used by the
			 company to comply with such requirements.
				540.Notwithstanding any other provision of this
			 Act, none of the funds appropriated or otherwise made available by this Act may
			 be used to pay award or incentive fees for contractor performance that has been
			 judged to be below satisfactory performance or performance that does not meet
			 the basic requirements of a contract.
			541.(a)Not later than 180 days after the date of
			 enactment of this Act, the Administrator of the Transportation Security
			 Administration shall submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, a report that either—
					(1)certifies that the
			 requirement for screening all air cargo on passenger aircraft by the deadline
			 under section 44901(g) of title 49, United States Code, has been met; or
					(2)includes a strategy to
			 comply with the requirements under title 44901(g) of title 49, United States
			 Code, including—
						(A)a plan to meet the
			 requirement under section 44901(g) of title 49, United States Code, to screen
			 100 percent of air cargo transported on passenger aircraft arriving in the
			 United States in foreign air transportation (as that term is defined in section
			 40102 of that title); and
						(B)specification of—
							(i)the percentage of such
			 air cargo that is being screened; and
							(ii)the schedule for
			 achieving screening of 100 percent of such air cargo.
							(b)The Administrator shall
			 continue to submit reports described in subsection (a)(2) every 180 days
			 thereafter until the Administrator certifies that the Transportation Security
			 Administration has achieved screening of 100 percent of such air cargo.
				542.In developing any
			 process to screen aviation passengers and crews for transportation or national
			 security purposes, the Secretary of Homeland Security shall ensure that all
			 such processes take into consideration such passengers' and crews' privacy and
			 civil liberties consistent with applicable laws, regulations, and
			 guidance.
			543.Notwithstanding section
			 1356(n) of title 8, United States Code, of the funds deposited into the
			 Immigration Examinations Fee Account, $5,000,000
			 shall be available to United States Citizenship and Immigration Services in
			 fiscal year 2014 for the purpose of providing an immigrant integration grants
			 program.
			544.Notwithstanding the 10 percent limitation
			 contained in section 503(c) of this Act, the Secretary of Homeland Security may
			 transfer to the fund established by 8 U.S.C. 1101 note, up to
			 $20,000,000 from appropriations available to the
			 Department of Homeland Security: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives 5 days in advance of such transfer.
			545.None of the funds appropriated or otherwise
			 made available by this Act may be used by the Department of Homeland Security
			 to enter into any Federal contract unless such contract is entered into in
			 accordance with the requirements of subtitle I of title 41, United States Code
			 or chapter 137 of title 10, United States Code, and the Federal Acquisition
			 Regulation, unless such contract is otherwise authorized by statute to be
			 entered into without regard to the above referenced statutes.
			546.(a)For an additional amount for data center
			 migration, $54,200,000.
				(b)Funds made available in
			 subsection (a) for data center migration may be transferred by the Secretary of
			 Homeland Security between appropriations for the same purpose, notwithstanding
			 section 503 of this Act.
				(c)No transfer described in
			 subsection (b) shall occur until 15 days after the Committees on Appropriations
			 of the Senate and the House of Representatives are notified of such
			 transfer.
				547.For an additional amount for the “Office of
			 the Under Secretary for Management”, $43,300,000
			 to remain available until expended, for necessary expenses to plan, acquire,
			 design, construct, renovate, remediate, equip, furnish, improve infrastructure,
			 and occupy buildings and facilities for the department headquarters
			 consolidation project and associated mission support consolidation: 
			 Provided, That the Committees on
			 Appropriations of the Senate and the House of Representatives shall receive an
			 expenditure plan not later than 90 days after the date of enactment of the Act
			 detailing the allocation of these funds.
			548.Notwithstanding any other provision of law,
			 if the Secretary of Homeland Security determines that specific U.S. Immigration
			 and Customs Enforcement Service Processing Centers or other U.S. Immigration
			 and Customs Enforcement owned detention facilities no longer meet the mission
			 need, the Secretary is authorized to dispose of individual Service Processing
			 Centers or other U.S. Immigration and Customs Enforcement owned detention
			 facilities by directing the Administrator of General Services to sell all real
			 and related personal property which support Service Processing Centers or other
			 U.S. Immigration and Customs Enforcement owned detention facilities, subject to
			 such terms and conditions as necessary to protect Government interests and meet
			 program requirements: 
			 Provided, That the proceeds, net
			 of the costs of sale incurred by the General Services Administration and U.S.
			 Immigration and Customs Enforcement, shall be deposited as offsetting
			 collections into a separate account that shall be available, subject to
			 appropriation, until expended for other real property capital asset needs of
			 existing U.S. Immigration and Customs Enforcement assets, excluding daily
			 operations and maintenance costs, as the Secretary deems appropriate: Provided further, That the Committees
			 on Appropriations of the Senate and the House of Representatives shall be
			 notified 15 days prior to the announcement of any proposed sale or
			 collocation.
			549.In making grants under the heading
			 Firefighter Assistance Grants, the Secretary may grant waivers
			 from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1),
			 (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act
			 of 1974 (15 U.S.C. 2229a).
			550.None of the funds made available under this
			 Act or any prior appropriations Act may be provided to the Association of
			 Community Organizations for Reform Now (ACORN), or any of its affiliates,
			 subsidiaries, or allied organizations.
			551.The Commissioner of U.S. Customs and Border
			 Protection, the Assistant Secretary of Homeland Security for U.S. Immigration
			 and Customs Enforcement, the Director of the Secret Service, and the Director
			 of the Office of Biometric Identity Management shall, with respect to fiscal
			 years 2014, 2015, 2016, and 2017, submit to the Committees on Appropriations of
			 the Senate and the House of Representatives, at the time that the President’s
			 budget proposal for fiscal year 2015 is submitted pursuant to the requirements
			 of section 1105(a) of title 31, United States Code, the information required in
			 the multi-year investment and management plans required, respectively, under
			 the headings U.S. Customs and Border Protection, Salaries and
			 Expenses under title II of division D of the Consolidated
			 Appropriations Act, 2012 (Public Law 112–74); U.S. Customs and Border
			 Protection, Border Security Fencing, Infrastructure, and
			 Technology under such title; section 568 of such Act; United States
			 Secret Service, Acquisition, Construction, Improvements, and Related
			 Expenses under division D of the Department of Homeland Security
			 Appropriations Act, 2013 (Public Law 113–6); and Office of Biometric Identity
			 Management under divsion D of the Homeland Security Appropriations Act, 2013
			 (Public Law 113–6).
			552.The Secretary of Homeland Security shall
			 ensure enforcement of immigration laws (as defined in section 101(a)(17) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
			553.(a)Of the amounts made
			 available by this Act for National Protection and Programs Directorate,
			 Infrastructure Protection and Information Security,
			 $166,000,000 for the Federal Network
			 Security program, project, and activity shall be used to deploy on
			 Federal systems technology to improve the information security of agency
			 information systems covered by section 3543(a) of title 44, United States Code:
			 
			 Provided, That funds made
			 available under this section shall be used to assist and support
			 Government-wide and agency-specific efforts to provide adequate, risk-based,
			 and cost-effective cybersecurity to address escalating and rapidly evolving
			 threats to information security, including the acquisition and operation of a
			 continuous monitoring and diagnostics program, in collaboration with
			 departments and agencies, that includes equipment, software, and Department of
			 Homeland Security supplied services: Provided
				further, That not later than April 1, 2014, and quarterly
			 thereafter, the Under Secretary of Homeland Security of the National Protection
			 and Programs Directorate shall submit to the Committees on Appropriations of
			 the Senate and House of Representatives a report on the obligation and
			 expenditure of funds made available under this section: Provided further, That continuous
			 monitoring and diagnostics software procured by the funds made available by
			 this section shall not transmit to the Department of Homeland Security any
			 personally identifiable information or content of network communications of
			 other agencies' users: Provided
				further, That such software shall be installed, maintained,
			 and operated in accordance with all applicable privacy laws and agency-specific
			 policies regarding network content.
				(b)Funds made available
			 under this section may not be used to supplant funds provided for any such
			 system within an agency budget.
				(c)Not later than July 1,
			 2014, the heads of all Federal agencies shall submit to the Committees on
			 Appropriations of the Senate and House of Representatives expenditure plans for
			 necessary cybersecurity improvements to address known vulnerabilities to
			 information systems described in subsection (a).
				(d)Not later than October 1,
			 2014, and quarterly thereafter, the head of each Federal agency shall submit to
			 the Director of the Office of Management and Budget a report on the execution
			 of the expenditure plan for that agency required by subsection (c): 
			 Provided, That the Director of
			 the Office of Management and Budget shall summarize such execution reports and
			 annually submit such summaries to Congress in conjunction with the annual
			 progress report on implementation of the E-Government Act of 2002 (Public Law
			 107–347), as required by section 3606 of title 44, United States Code.
				(e)This section shall not
			 apply to the legislative and judicial branches of the Federal Government and
			 shall apply to all Federal agencies within the executive branch except for the
			 Department of Defense, the Central Intelligence Agency, and the Office of the
			 Director of National Intelligence.
				554.(a)None of the funds made
			 available in this Act may be used to maintain or establish a computer network
			 unless such network blocks the viewing, downloading, and exchanging of
			 pornography.
				(b)Nothing in subsection (a)
			 shall limit the use of funds necessary for any Federal, State, tribal, or local
			 law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.
				555.(a)Notwithstanding section 13031(e) of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)) and
			 section 451 of the Tariff Act of 1930 (19 U.S.C. 1451) upon the request of any
			 persons, the Commissioner of U.S. Customs and Border Protection may enter into
			 reimbursable fee agreements for a period of up to 5 years with such persons for
			 the provision of U.S. Customs and Border Protection services and any other
			 costs incurred by U.S. Customs and Border Protection relating to such services.
			 Such requests may include additional U.S. Customs and Border Protection
			 services at existing U.S. Customs and Border Protection-serviced facilities
			 (including but not limited to payment for overtime), the provision of U.S.
			 Customs and Border Protection services at new land border facilities, and
			 expanded U.S. Customs and Border Protection services at land border
			 facilities.
					(1)By December 31, 2014, the
			 Commissioner may enter into not more than five agreements under this
			 section.
					(2)The Commissioner shall
			 not enter into such an agreement if it would unduly and permanently impact
			 services funded in this or any other appropriations Acts, or provided from any
			 accounts in the Treasury of the United States derived by the collection of
			 fees.
					(b)Funds collected pursuant
			 to any agreement entered into under this section shall be deposited as
			 offsetting collections and remain available until expended, without fiscal year
			 limitation, and shall directly reimburse each appropriation for the amount paid
			 out of that appropriation for any expenses incurred by U.S. Customs and Border
			 Protection in providing U.S. Customs and Border Protection services and any
			 other costs incurred by U.S. Customs and Border Protection relating to such
			 services.
				(c)The amount of the fee to
			 be charged pursuant to an agreement authorized under subsection (a) of this
			 section shall be paid by each person requesting U.S. Customs and Border
			 Protection services and shall include, but shall not be limited to, the
			 salaries and expenses of individuals employed by U.S. Customs and Border
			 Protection to provide such U.S. Customs and Border Protection services and
			 other costs incurred by U.S. Customs and Border Protection relating to those
			 services, such as temporary placement or permanent relocation of those
			 individuals.
				(d)U.S. Customs and Border
			 Protection shall terminate the provision of services pursuant to an agreement
			 entered into under subsection (a) with a person that, after receiving notice
			 from the Commissioner that a fee imposed under subsection (a) is due, fails to
			 pay the fee in a timely manner. In the event of such termination, all costs
			 incurred by U.S. Customs and Border Protection, which have not been reimbursed,
			 will become immediately due and payable. Interest on unpaid fees will accrue
			 based on current U.S. Treasury borrowing rates. Additionally, any person who,
			 after notice and demand for payment of any fee charged under subsection (a) of
			 this section, fails to pay such fee in a timely manner shall be liable for a
			 penalty or liquidated damage equal to two times the amount of the fee. Any
			 amount collected pursuant to any agreement entered into under this subsection
			 shall be deposited into the account specified under subsection (b) of this
			 section and shall be available as described therein.
				(e)Each facility at which
			 such U.S. Customs and Border Protection services are performed shall provide,
			 maintain, and equip, without cost to the Government, facilities in accordance
			 with U.S. Customs and Border Protection specifications.
				(f)The authority found in
			 this section may not be used to enter into agreements to expand or begin to
			 provide U.S. Customs and Border Protection services outside of the United
			 States.
				(g)The authority found in
			 this section may not be used at U.S. Customs and Border Protection serviced air
			 facilities to enter into agreements for costs other than payment of
			 overtime.
				(h)The Commissioner shall
			 notify the appropriate Committees of Congress 15 days prior to entering into
			 any agreement under the authority of this section and shall provide a copy of
			 the agreement to the appropriate Committees of Congress.
				(i)For purposes of this
			 section the terms:
					(1)U.S. Customs and Border
			 Protection services means any activities of any employee or contractor of U.S.
			 Customs and Border Protection pertaining to customs and immigration
			 inspection-related matters.
					(2)Person means any natural
			 person or any corporation, partnership, trust, association, or any other public
			 or private entity, or any officer, employee, or agent thereof.
					(3)Appropriate Committees of
			 Congress means the Committees on Appropriations; Finance; Judiciary; and
			 Homeland Security and Governmental Affairs of the Senate and the Committees on
			 Appropriations; Judiciary; Ways and Means; and Homeland Security of the House
			 of Representatives.
					556.None of the funds made
			 available under this Act may be used by a Federal law enforcement officer to
			 facilitate the transfer of an operable firearm to an individual if the Federal
			 law enforcement officer knows or suspects that the individual is an agent of a
			 drug cartel unless law enforcement personnel of the United States continuously
			 monitor or control the firearm at all times.
			557.None of the funds
			 provided in this or any other Act may be obligated to implement the National
			 Preparedness Grant Program or any other successor grant programs unless
			 explicitly authorized by Congress.
			558.None of the funds made available in this
			 Act may be used to reimburse any Federal department or agency for its
			 participation in a National Special Security Event.
			559.None of the funds made available in this
			 Act may be used to pay for the travel to or attendance of more than 50
			 employees of a single component of the Department of Homeland Security, who are
			 stationed in the United States, at a single international conference unless the
			 Deputy Secretary of Homeland Security determines that such attendance is in the
			 national interest and notifies the Committees on Appropriations of the Senate
			 and the House of Representatives within at least 10 days of that determination
			 and the basis for that determination: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference occurring outside of the United States attended by representatives
			 of the United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.
			560.(a)The Secretary of Homeland Security shall
			 submit an annual report to the Department of Homeland Security Inspector
			 General regarding the costs and contracting procedures related to each
			 conference held by any departmental component, agency, board, commission, or
			 office during fiscal year 2014 for which the cost to the United States
			 Government was more than $100,000.
				(b)Each report submitted
			 shall include, for each conference described in subsection (a) held during the
			 applicable period—
					(1)a description of its
			 purpose;
					(2)the number of
			 participants attending;
					(3)a detailed statement of
			 the costs to the United States Government, including—
						(A)the cost of any food or
			 beverages;
						(B)the cost of any
			 audio-visual services;
						(C)the cost of employee or
			 contractor travel to and from the conference; and
						(D)a discussion of the
			 methodology used to determine which costs relate to the conference; and
						(4)a description of the
			 contracting procedures used including—
						(A)whether contracts were
			 awarded on a competitive basis; and
						(B)a discussion of any cost
			 comparison conducted by the departmental component, agency, board, commission
			 or office in evaluating potential contractors for the conference.
						(c)Within 15 days of the
			 date of a conference held by any departmental component, agency, board,
			 commission, or office funded by this Act during fiscal year 2014 for which the
			 cost to the United States Government was more than
			 $20,000, the head of any such departmental
			 component, agency, board, commission, or office shall notify the Inspector
			 General of the date, location, and number of employees attending such
			 conference.
				(d)A grant or contract
			 funded by amounts appropriated by this Act may not be used for the purpose of
			 defraying the costs of a conference described in subsection (c) that is not
			 directly and programmatically related to the purpose for which the grant or
			 contract was awarded, such as a conference held in connection with planning,
			 training, assessment, review, or other routine purposes related to a project
			 funded by the grant or contract.
				(e)None of the funds made
			 available in this Act may be used for travel and conference activities that are
			 not in compliance with Office of Management and Budget Memorandum M–12–12 dated
			 May 11, 2012.
				561.None of the funds made
			 available in this Act may be used to implement, carry out, administer, or
			 enforce section 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4015 (h)).
			562.In administering the
			 funds made available to address any major disaster declared on or after August
			 27, 2011, the Administrator of the Federal Emergency Management Agency shall
			 establish a pilot program for the relocation of State facilities under section
			 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5172), under which the Administrator may waive, or specify alternative
			 requirements for, any regulation the Administrator administers to provide
			 assistance, consistent with the National Environmental Policy Act of 1969 (42
			 US.C 4321 et seq.), for the permanent relocation of State facilities, including
			 administrative office buildings, medical facilities, laboratories, and related
			 operating infrastructure (including heat, sewage, mechanical, electrical, and
			 plumbing), that were significantly damaged as a result of the major disaster,
			 are subject to flood risk, and are otherwise eligible for repair, restoration,
			 reconstruction, or replacement under section 406 of that Act, if the
			 Administrator determines that such relocation is practicable, and will be cost
			 effective or more appropriate than repairing, restoring, reconstructing, or
			 replacing the facility in its predisaster location, and if such relocation will
			 effectively mitigate the flood risk to the facility.
			563.The
			 administrative law judge annuitants participating in the Senior Administrative
			 Law Judge Program managed by the Director of the Office of Personnel Management
			 under section 3323 of title 5, United States Code, shall be available on a
			 temporary reemployment basis to conduct arbitrations of disputes as part of the
			 arbitration panel established by the President under section 601 of division A
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 164).
			564.As authorized
			 by section 601(b) of the United States-Colombia Trade Promotion Agreement
			 Implementation Act (Public Law 112–42) fees collected from passengers arriving
			 from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(a)(5)) shall be available until expended.
			565.(a)Section 109(1) of the Department of Justice
			 Appropriations Act of 2002 (Public Law 107–77) is amended by striking
			 “$7” and inserting
			 “$9”.
				(b)Section 108 of division B of title I of the
			 Consolidated Appropriations Resolution, 2003 (Public Law 108–7) is amended by
			 striking “$3” and inserting
			 “$5”.
				566.(a)Donations
			 permittedNotwithstanding any other provision of law, including
			 chapter 33 of title 40, United States Code, the Secretary of Homeland Security,
			 for purposes of constructing, altering, operating, or maintaining a new or
			 existing land port of entry facility, may accept donations of real and personal
			 property (including monetary donations) and nonpersonal services from private
			 parties and State and local government entities.
				(b)Allowable uses of
			 donationsThe Secretary, with respect to any donation provided
			 pursuant to subsection (a), may—
					(1)use such property or
			 services for necessary activities related to the construction, alteration,
			 operation, or maintenance of a new or existing land port of entry facility
			 under the custody and control of the Secretary, including expenses related
			 to—
						(A)land acquisition, design,
			 construction, repair and alteration;
						(B)furniture, fixtures, and
			 equipment;
						(C)the deployment of
			 technology and equipment; and
						(D)operations and
			 maintenance; or
						(2)transfer such property or
			 services to the Administrator of General Services for necessary activities
			 described in paragraph (1) related to a new or existing land port of entry
			 facility under the custody and control of the Administrator.
					(c)Evaluation
			 proceduresNot later than 180 days after the date of the
			 enactment of this Act, the Secretary, in consultation with the Administrator,
			 shall establish procedures for evaluating a proposal submitted by any person
			 described in paragraph (a) to make a donation of real or personal property
			 (including monetary donations) or nonpersonal services to facilitate the
			 construction, alteration, operation, or maintenance of a new or existing land
			 port of entry facility under the custody and control of the Secretary and make
			 any evaluation criteria publicly available.
				(d)ConsiderationsIn
			 determining whether or not to approve a proposal described in paragraph (c),
			 the Secretary or the Administrator shall consider—
					(1)the impact of the
			 proposal on reducing wait times at that port of entry and other ports of entry
			 on the same border;
					(2)the potential of the
			 proposal to increase trade and travel efficiency through added capacity;
					(3)the potential of the
			 proposal to enhance the security of the port of entry;
					(4)the impact of the
			 proposal on staffing requirements; and
					(5)other factors that the
			 Secretary determines to be relevant.
					(e)Consultation
					(1)Locations for new ports
			 of entryThe Secretary is encouraged to consult with the
			 Secretary of the Interior, the Secretary of Agriculture, the Secretary of
			 State, the International Boundary and Water Commission, and appropriate
			 representatives of States, local governments, Indian tribes, and property
			 owners—
						(A)to determine locations
			 for new ports of entry; and
						(B)to minimize the adverse
			 impacts from such ports on the environment, historic and cultural resources,
			 commerce, and the quality of life for the communities and residents located
			 near such ports.
						(2)Savings
			 provisionNothing in this paragraph may be construed—
						(A)to create any right or
			 liability of the parties described in subparagraph (1); and
						(B)to affect any
			 consultation requirement under any other law.
						(f)Supplemental
			 fundingProperty (including monetary donations) and services
			 provided pursuant to paragraph (a) may be used in addition to any other funding
			 (including appropriated funds), property, or services made available for the
			 same purpose.
				(g)Unconditional
			 donationsA donation provided pursuant to paragraph (a) shall be
			 made unconditionally, although the donor may specify—
					(1)the land port of entry
			 facility or facilities to be benefitted from such donation; and
					(2)the timeframe during
			 which the donated property or services shall be used.
					(h)Return of
			 donationsIf the Secretary or the Administrator does not use the
			 property or services donated pursuant to paragraph (a) for the specific land
			 port of entry facility or facilities designated by the donor or within the
			 timeframe specified by the donor, such donated property or services shall be
			 returned to the entity that made the donation. No interest shall be owed to the
			 donor with respect to any donation of funding provided under paragraph (a) that
			 is returned pursuant to this paragraph.
				(i)Report
					(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary, in consultation with the
			 Administrator, shall submit a report to the congressional committees listed in
			 subparagraph (2) that describes—
						(A)the accepted donations
			 received under this subsection;
						(B)the ports of entry that
			 received such donations; and
						(C)how each donation helped
			 facilitate the construction, alteration, operation, or maintenance of a new or
			 existing land port of entry.
						(2)Congressional
			 committeesThe congressional committees listed in this
			 subparagraph are—
						(A)the
			 Committee on Appropriations of the
			 Senate;
						(B)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
						(C)the
			 Committee on Environment and Public Works
			 of the Senate;
						(D)the
			 Committee on Appropriations of the House of
			 Representatives;
						(E)the
			 Committee on Homeland Security of the House of
			 Representatives; and
						(F)the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
						(j)Savings
			 provisionNothing in this subsection may be construed to affect
			 or alter the existing authority of the Secretary or the Administrator of
			 General Services to construct, alter, operate, and maintain land port of entry
			 facilities.
				567.(a)In
			 generalBeginning on the date of the enactment of this Act, the
			 Secretary shall not—
					(1)establish, collect, or
			 otherwise impose any new border crossing fee on individuals crossing the
			 Southern border or the Northern border at a land port of entry; or
					(2)conduct any study
			 relating to the imposition of a border crossing fee.
					(b)Border crossing fee
			 definedIn this section, the term border crossing
			 fee means a fee that every pedestrian, cyclist, and driver and passenger
			 of a private motor vehicle is required to pay for the privilege of crossing the
			 Southern border or the Northern border at a land port of entry.
				568.(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
			 amended to read as follows:
					
						(1)Authority to designate;
				definitions
							(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
							(B)DefinitionsIn
				this subsection:
								(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
									(I)the Committee on
				Appropriations, the Committee on Foreign Relations, the Committee on Homeland
				Security and Governmental Affairs, and the Committee on the Judiciary of the
				Senate; and
									(II)the Committee on
				Appropriations, the Committee on Foreign Affairs, the Committee on Homeland
				Security, and the Committee on the Judiciary of the House of
				Representatives.
									(ii)Overstay rate
									(I)Initial
				designationThe term overstay rate means, with
				respect to a country being considered for designation in the program, the ratio
				of—
										(aa)the number of nationals
				of that country who were admitted to the United States on the basis of a
				nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay
				ended during a fiscal year but who remained unlawfully in the United States
				beyond such periods; to
										(bb)the number of nationals
				of that country who were admitted to the United States on the basis of a
				nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay
				ended during that fiscal year.
										(II)Continuing
				designationThe term overstay rate means, for each
				fiscal year after initial designation under this section with respect to a
				country, the ratio of—
										(aa)the number of nationals
				of that country who were admitted to the United States under this section or on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during a fiscal year but who remained unlawfully in the
				United States beyond such periods; to
										(bb)the number of nationals
				of that country who were admitted to the United States under this section or on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during that fiscal year.
										(III)Computation of
				overstay rateIn determining the overstay rate for a country, the
				Secretary of Homeland Security may utilize information from any available
				databases to ensure the accuracy of such rate.
									(iii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph
				(A).
								.
				(b)Technical and
			 conforming amendmentsSection 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187) is amended—
					(1)by striking
			 Attorney General each place the term appears (except in
			 subsection (c)(11)(B)) and inserting Secretary of Homeland
			 Security; and
					(2)in subsection (c)—
						(A)in paragraph (2)(C)(iii),
			 by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees;
						(B)in paragraph
			 (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on
			 Foreign Affairs, and the Committee on Homeland Security, of the House of
			 Representatives and the Committee on the Judiciary, the Committee on Foreign
			 Relations, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and inserting appropriate congressional
			 committees; and
						(C)in paragraph (7), by
			 striking subparagraph (E).
						(c)Designation of program
			 countries based on overstay rates
					(1)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
						
							(A)General numerical
				limitations
								(i)Low nonimmigrant visa
				refusal rateThe percentage of nationals of that country refused
				nonimmigrant visas under section 101(a)(15)(B) during the previous full fiscal
				year was not more than 3 percent of the total number of nationals of that
				country who were granted or refused nonimmigrant visas under such section
				during such year.
								(ii)Low nonimmigrant
				overstay rateThe overstay rate for that country was not more
				than 3 percent during the previous fiscal
				year.
								.
					(2)Qualification
			 criteriaSection 217(c)(3) of such Act (8 U.S.C. 1187(c)(3)) is
			 amended to read as follows:
						
							(3)Qualification
				criteriaAfter designation as a program country under section
				217(c)(2), a country may not continue to be designated as a program country
				unless the Secretary of Homeland Security, in consultation with the Secretary
				of State, determines, pursuant to the requirements under paragraph (5), that
				the designation will be
				continued.
							.
					(3)Initial
			 periodSection 217(c) is further amended by striking subsection
			 (c)(4).
					(4)Continuing
			 designationSection 217(c)(5)(A)(i)(II) of such Act (8 U.S.C.
			 1187(c)(5)(A)(i)(II)) is amended to read as follows:
						
							(II)shall determine, based
				upon the evaluation in subclause (I), whether any such designation under
				subsection (d) or (f), or probation under subsection (f), ought to be continued
				or
				terminated;
							.
					(5)Computation of visa
			 refusal rates; judicial reviewSection 217(c)(6) of such Act (8
			 U.S.C. 1187(c)(6)) is amended to read as follows:
						
							(6)Computation of visa
				refusal rates and judicial review
								(A)Computation of visa
				refusal ratesFor purposes of determining the eligibility of a
				country to be designated as a program country, the calculation of visa refusal
				rates shall not include any visa refusals which incorporate any procedures
				based on, or are otherwise based on, race, sex, or disability, unless otherwise
				specifically authorized by law or regulation.
								(B)Judicial
				reviewNo court shall have jurisdiction under this section to
				review any visa refusal, the Secretary of State’s computation of a visa refusal
				rate, the Secretary of Homeland Security’s computation of an overstay rate, or
				the designation or nondesignation of a country as a program
				country.
								.
					(6)Visa waiver
			 informationSection 217(c)(7) of such Act (8 U.S.C. 1187(c)(7))
			 is amended—
						(A)by striking subparagraphs
			 (B) through (D); and
						(B)by striking
			 waiver
			 information.— and all that follows through In
			 refusing and inserting waiver information.—In refusing.
						(7)Waiver
			 authoritySection 217(c)(8) of such Act (8 U.S.C. 1187(c)(8)) is
			 amended to read as follows:
						
							(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A)(i)
				for a country if—
								(A)the country meets all
				other requirements of paragraph (2);
								(B)the Secretary of Homeland
				Security determines that the totality of the country's security risk mitigation
				measures provide assurance that the country's participation in the program
				would not compromise the law enforcement, security interests, or enforcement of
				the immigration laws of the United States;
								(C)there has been a general
				downward trend in the percentage of nationals of the country refused
				nonimmigrant visas under section 101(a)(15)(B);
								(D)the country consistently
				cooperated with the Government of the United States on counterterrorism
				initiatives, information sharing, preventing terrorist travel, and extradition
				to the United States of individuals (including the country's own nationals) who
				commit crimes that violate United States law before the date of its designation
				as a program country, and the Secretary of Homeland Security and the Secretary
				of State assess that such cooperation is likely to continue;
								(E)the percentage of
				nationals of the country refused a nonimmigrant visa under section
				101(a)(15)(B) during the previous full fiscal year was not more than 10 percent
				of the total number of nationals of that country who were granted or refused
				such nonimmigrant visas; and
								(F)Effective
				PeriodThe amendments made by this subsection shall be in effect
				during the period beginning on the date of enactment of this Act and ending on
				September 30,
				2015.
								.
					(d)Termination of
			 designation; probationSection 217(f) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:
					
						(d)Termination of
				designation; probation
							(1)DefinitionsIn
				this subsection:
								(A)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				this subsection.
								(B)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
								(2)Determination, notice,
				and initial probationary period
								(A)Determination of
				probationary status and notice of noncomplianceAs part of each
				program country’s periodic evaluation required by subsection (c)(5)(A), the
				Secretary of Homeland Security shall determine whether a program country is in
				compliance with the program requirements under subparagraphs (A)(ii) through
				(F) of subsection (c)(2).
								(B)Initial probationary
				periodIf the Secretary of Homeland Security determines that a
				program country is not in compliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2), the Secretary of
				Homeland Security shall place the program country in probationary status for
				the fiscal year following the fiscal year in which the periodic evaluation is
				completed.
								(3)Actions at the end of
				the initial probationary periodAt the end of the initial
				probationary period of a country under paragraph (2)(B), the Secretary of
				Homeland Security shall take 1 of the following actions:
								(A)Compliance during
				initial probationary periodIf the Secretary determines that all
				instances of noncompliance with the program requirements under subparagraphs
				(A)(ii) through (F) of subsection (c)(2) that were identified in the latest
				periodic evaluation have been remedied by the end of the initial probationary
				period, the Secretary shall end the country’s probationary period.
								(B)Noncompliance during
				initial probationary periodIf the Secretary determines that any
				instance of noncompliance with the program requirements under subparagraphs
				(A)(ii) through (F) of subsection (c)(2) that were identified in the latest
				periodic evaluation has not been remedied by the end of the initial
				probationary period—
									(i)the Secretary may
				terminate the country’s participation in the program; or
									(ii)on an annual basis, the
				Secretary may continue the country’s probationary status if the Secretary, in
				consultation with the Secretary of State, determines that the country’s
				continued participation in the program is in the national interest of the
				United States.
									(4)Actions at the end of
				additional probationary periodsAt the end of all probationary
				periods granted to a country pursuant to paragraph (3)(B)(ii), the Secretary
				shall take 1 of the following actions:
								(A)Compliance during
				additional periodThe Secretary shall end the country’s
				probationary status if the Secretary determines during the latest periodic
				evaluation required by subsection (c)(5)(A) that the country is in compliance
				with the program requirements under subparagraphs (A)(ii) through (F) of
				subsection (c)(2).
								(B)Noncompliance during
				additional periodsThe Secretary shall terminate the country's
				participation in the program if the Secretary determines during the latest
				periodic evaluation required by subsection (c)(5)(A) that the program country
				continues to be in non-compliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2).
								(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
				first fiscal year following the fiscal year in which the Secretary determines
				that such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
							(6)Treatment of nationals
				after terminationFor purposes of this subsection and subsection
				(d)—
								(A)nationals of a country
				whose designation is terminated under paragraph (3) or (4) shall remain
				eligible for a waiver under subsection (a) until the effective date of such
				termination; and
								(B)a waiver under this
				section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
								(7)Consultative role of
				the secretary of stateIn this subsection, references to
				subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A)
				carry with them the consultative role of the Secretary of State as provided in
				those
				provisions.
							.
				(e)Review of overstay
			 tracking methodologyNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a review of the methods used by the Secretary of Homeland
			 Security—
					(1)to track aliens entering
			 and exiting the United States; and
					(2)to detect any such alien
			 who stays longer than such alien's period of authorized admission.
					(f)Evaluation of
			 electronic system for travel authorizationNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall submit to Congress—
					(1)an evaluation of the
			 security risks of aliens who enter the United States without an approved
			 Electronic System for Travel Authorization verification; and
					(2)a description of any
			 improvements needed to minimize the number of aliens who enter the United
			 States without the verification described in paragraph (1).
					(g)Sense of Congress on
			 priority for review of program countriesIt is the sense of
			 Congress that the Secretary of Homeland Security, in the process of conducting
			 evaluations of countries participating in the visa waiver program under section
			 217 of the Immigration and Nationality Act (8 U.S.C. 1187), should prioritize
			 the reviews of countries in which circumstances indicate that such a review is
			 necessary or desirable.
				569.The Commissioner of the United States
			 Customs and Border Protection may waive the claim for reimbursement of
			 $221,123 from the fiscal year 2009 appropriation
			 for the Office of the Federal Coordinator for Gulf Coast Rebuilding.
				(rescissions)
				570.Of the funds appropriated to the Department
			 of Homeland Security, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to a concurrent resolution on the budget of the Balanced
			 Budget and Emergency Deficit Control Act of 1985, as amended—
				(a)$14,500,000
			 from Public Law 111–83 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(b)$29,000,000
			 from Public Law 112–10 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(c)$31,500,000
			 from Public Law 112–74 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(d)$1,500,000
			 from Transportation Security Administration Aviation Security
			 account 70x0550;
				(e)$977,000
			 from Transportation Security Administration Research and
			 Development account 70x0553;
				(f)$61,783,000
			 from unobligated prior year balances from U.S. Customs and Border Protection
			 Border Security, Fencing, Infrastructure, and Technology.
				(rescission)
			571.Of the funds
			 transferred to the Department of Homeland Security when it was created in 2003,
			 the following funds are hereby rescinded from the following accounts and
			 programs in the specified amounts:
				(1)$153,000
			 from U.S. Customs and Border Protection “Salaries and Expenses”;
				(2)$10,311 from
			 U.S. Immigration and Customs Enforcement “Violent Crime Reduction
			 Program”;
				(3)$336,779
			 from “Transportation Security Administration”;
				(4)$85,756 from
			 Coast Guard “Acquisition, Construction, and Improvements”;
				(5)$2,501 from
			 Federal Emergency Management Agency “Office of Domestic Preparedness”;
				(6)$134,457
			 from Federal Emergency Management Agency “National Predisaster Mitigation
			 Fund”; and
				(7)$995,654
			 from the “Working Capital Fund”.
				(rescission)
			572.From the unobligated balances made
			 available in the Department of the Treasury Forfeiture Fund established by
			 section 9703 of title 31, United States Code, (added by section 638 of Public
			 Law 102–393) $100,000,000 shall be
			 rescinded.
				This Act may be cited as the
		  Department of Homeland Security
		  Appropriations Act, 2014.
				
	
		June 7, 2013
		Received; read twice and referred to the Committee on
		  Appropriations
		June 12, 2013
		Committee discharged; ordered returned to the
		  House
		June 13, 2013
		Received; read twice and referred to the Committee on
		  Appropriations pursuant to the order of June 12, 2013
		July 18, 2013
		Reported with an amendment
	
